UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/14 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, as appropriate. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus U.S. Treasury Reserves FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves July 31, 2014 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) Alabama3.0% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.21 8/7/14 5,000,000 a 5,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.09 8/7/14 2,000,000 a 2,000,000 Arizona.7% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 555,000 a 555,000 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/14 575,000 579,586 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/14 440,000 443,479 Colorado4.0% Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 1,425,000 a,b 1,425,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.21 8/7/14 855,000 a,b 855,000 Gateway Regional Metropolitan District, Limited Tax Improvement GO Notes, Refunding (LOC; Wells Fargo Bank) 0.16 8/7/14 2,035,000 a 2,035,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.10 8/7/14 4,970,000 a 4,970,000 Connecticut6.9% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.11 8/7/14 4,850,000 a,b 4,850,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.11 8/7/14 5,470,000 a,b 5,470,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.11 8/7/14 5,485,000 a 5,485,000 District of Columbia1.1% District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue (Eagle 2013-0012 Program) (Liquidity Facility; Citibank NA) 0.09 8/7/14 2,500,000 a,c,d 2,500,000 Florida5.4% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.21 8/7/14 730,000 a,b 730,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.18 8/7/14 2,945,000 a 2,945,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/14 1,080,000 a 1,080,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.20 8/7/14 1,200,000 a,b 1,200,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 800,000 a,b 800,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 1,115,000 a,b 1,115,000 Sarasota County Health Facilities Authority, Health Care Facilities Revenue (Bay Village of Sarasota, Inc. Project) (LOC; Bank of America) 0.18 8/7/14 4,600,000 a 4,600,000 Georgia2.0% Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.09 8/7/14 2,685,000 a,b 2,685,000 Douglas County Development Authority, Revenue (Colonial Hills School Property, LLC Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/14 1,895,000 a,b 1,895,000 Illinois4.3% Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.13 8/7/14 2,700,000 a 2,700,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.15 8/7/14 1,765,000 a,b 1,765,000 Illinois Finance Authority, Revenue (Holy Family Ministries Center) (LOC; PNC Bank NA) 0.12 8/7/14 2,665,000 a 2,665,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.10 8/7/14 2,760,000 a 2,760,000 Indiana2.9% East Porter County School Building Corporation, First Mortgage Bonds, Refunding (Deutsche Bank Spears/Lifers Trust Series DB-144) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 8/7/14 5,030,000 a,b,c,d 5,030,000 Indiana Bond Bank, Advance Funding Program Notes (Liquidity Facility; JPMorgan Chase Bank) 1.25 1/6/15 1,700,000 1,707,333 Kentucky.9% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,700,000 1,713,056 Mason County, PCR (East Kentucky Power Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 0.25 8/7/14 450,000 a 450,000 Louisiana1.6% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.11 8/7/14 3,650,000 a 3,650,000 Maryland4.2% Baltimore County, GO Notes, Refunding (Pension Funding Bonds) 5.00 8/1/14 1,000,000 1,000,000 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.11 8/7/14 3,055,000 a 3,055,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.18 8/7/14 5,610,000 a 5,610,000 Minnesota2.6% Minneapolis, MFHR (Saint Hedwig's Assisted Living Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 620,000 a 620,000 Minneapolis, Nursing Home Revenue, Refunding (Catholic Eldercare Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 530,000 a 530,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 1/1/15 3,300,000 3,310,365 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.19 8/7/14 1,600,000 a 1,600,000 Mississippi1.1% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.04 8/1/14 2,500,000 a 2,500,000 Missouri3.3% Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.23 8/7/14 1,740,000 a 1,740,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.10 8/7/14 4,635,000 a 4,635,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.18 8/7/14 1,125,000 a 1,125,000 Nebraska1.7% Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit Number 2) (Eagle Series 2013-0007) (Liquidity Facility; Citibank NA and LOC; Berkshire Hathaway Assurance Corporation) 0.08 8/7/14 4,000,000 a,c,d 4,000,000 Nevada1.5% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 8/7/14 3,400,000 a,b,c,d 3,400,000 New Hampshire2.4% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.12 8/1/14 3,000,000 a,b 3,000,000 Rockingham County, GO Notes, TAN 0.50 12/19/14 2,500,000 2,503,250 New Jersey3.3% Monroe Township, GO Notes, BAN 1.00 2/6/15 2,308,000 2,317,059 North Wildwood, GO Notes, BAN 1.00 8/27/14 4,000,000 4,000,875 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 1,140,000 1,145,949 New Mexico1.0% Santa Fe County, Education Facility Revenue (Archdiocese of Santa Fe School Project) (LOC; U.S. Bank NA) 0.21 8/7/14 2,400,000 a,b 2,400,000 New York8.3% Monroe County Industrial Development Agency, Civic Facility Revenue (The Glen at Cherry Ridge, LLC Project) (LOC; HSBC Bank USA) 0.08 8/7/14 2,000,000 a 2,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.11 8/7/14 7,780,000 a 7,780,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.11 8/7/14 4,100,000 a 4,100,000 Saratoga County Capital Resource Corporation, Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank USA) 0.07 8/7/14 1,400,000 a 1,400,000 South Jefferson Central School District, GO Notes, BAN 1.00 6/19/15 3,875,000 b 3,895,408 North Carolina.3% Catawba County, Recreational Facilities Lease Revenue (YMCA of Catawba Valley Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 580,000 a 580,000 Ohio2.9% Dayton City School District, School Facilities Construction and Improvement Unlimited Tax Refunding Notes 1.25 10/15/14 2,500,000 b 2,504,865 Ohio Public Facilities Commission, Common Schools GO Notes, Refunding 5.00 9/15/14 750,000 754,390 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/10/14 3,300,000 3,303,779 Oklahoma2.8% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.09 8/7/14 6,000,000 a,c,d 6,000,000 Oklahoma Water Resources Board, Revolving Fund Revenue (Master Trust) 4.00 4/1/15 500,000 512,603 Pennsylvania5.6% Deutsche Bank Spears/Lifers Trust (Series DBE-1021) (Pennsylvania Higher Education Facilities Authority, Revenue (Student Association, Inc. Student Housing Project at California University of Pennsylvania)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 8/7/14 4,820,000 a,b,c,d 4,820,000 Erie County Hospital Authority, Revenue (Mercy Terrace Apartments Project) (LOC; PNC Bank NA) 0.12 8/7/14 645,000 a 645,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.26 8/7/14 360,000 a 360,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.12 8/7/14 800,000 a,b 800,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.12 8/7/14 900,000 a 900,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.14 8/7/14 1,700,000 a 1,700,000 Tioga County Industrial Development Authority, Student Housing Revenue, BAN (Mansfield Auxiliary Corporation Student Housing Project at Mansfield University of Pennsylvania) 1.00 3/13/15 1,000,000 1,004,433 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.16 8/7/14 2,725,000 a 2,725,000 South Carolina2.4% South Carolina Jobs-Economic Development Authority, EDR (Anderson Area YMCA, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.10 8/7/14 2,565,000 a 2,565,000 South Carolina Jobs-Economic Development Authority, EDR (Carolina Children's Home Project) (LOC; Branch Banking and Trust Co.) 0.08 8/7/14 3,065,000 a 3,065,000 Tennessee.9% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.07 8/7/14 2,000,000 a,b 2,000,000 Texas16.0% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.09 8/7/14 9,000,000 a 9,000,000 Brazos County Health Facilities Development Corporation, Revenue, Refunding (Burleson Saint Joseph Manor) (LOC; Wells Fargo Bank) 0.16 8/7/14 6,500,000 a 6,500,000 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 8/7/14 3,000,000 a,b,c,d 3,000,000 Harris County, GO Notes, Refunding (Permanent Improvement) 5.75 10/1/14 500,000 504,650 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.12 8/7/14 5,250,000 a,c,d 5,250,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.60 10/15/14 4,900,000 4,900,000 Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.18 8/7/14 3,100,000 a,b 3,100,000 Texas, GO Notes (College Student Loan) 4.00 8/1/14 500,000 500,000 Texas, TRAN 2.00 8/28/14 4,000,000 4,005,328 Utah.1% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.16 8/7/14 230,000 a 230,000 Vermont.5% Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.12 8/7/14 1,190,000 a,b 1,190,000 Washington.3% Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 470,000 a 470,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.16 8/7/14 200,000 a 200,000 Wisconsin5.5% Oak Creek, GO Promissory Notes 2.00 4/1/15 1,000,000 1,011,828 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.17 8/7/14 2,725,000 a 2,725,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.10 8/7/14 2,745,000 a 2,745,000 Wisconsin Health and Educational Facilities Authority, Revenue (Shady Lane, Inc. Project) (LOC; U.S. Bank NA) 0.09 8/7/14 3,400,000 a 3,400,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.17 8/7/14 725,000 a 725,000 Wisconsin School Districts, Cash Flow Administration Program Participation Notes 1.00 10/10/14 2,000,000 b 2,002,950 Total Investments (cost $229,026,186) % Cash and Receivables (Net) .5 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at July 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At July 31, 2014, the fund had $59,933,223 or 26.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities amounted to $34,000,000 or 14.8% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 229,026,186 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2014 (Unaudited) Common Stocks97.1% Shares Value ($) Automobiles & Components1.1% BorgWarner 26,182 1,629,829 Delphi Automotive 32,467 2,168,796 Ford Motor 461,092 7,847,786 General Motors 153,337 5,185,857 Goodyear Tire & Rubber 32,138 808,913 Harley-Davidson 25,544 1,579,130 Johnson Controls 77,262 3,649,857 Banks5.8% Bank of America 1,227,915 18,725,704 BB&T 82,552 3,056,075 Citigroup 354,255 17,326,612 Comerica 21,253 1,068,176 Fifth Third Bancorp 101,092 2,070,364 Hudson City Bancorp 51,163 498,839 Huntington Bancshares 99,384 975,951 JPMorgan Chase & Co. 441,363 25,453,404 KeyCorp 106,762 1,445,557 M&T Bank 15,010 1,823,715 People's United Financial 38,682 561,663 PNC Financial Services Group 62,022 5,120,536 Regions Financial 163,480 1,657,687 SunTrust Banks 62,518 2,378,810 U.S. Bancorp 212,583 8,934,863 Wells Fargo & Co. 558,943 28,450,199 Zions Bancorporation 21,243 612,223 Capital Goods7.3% 3M 72,544 10,220,724 Allegion 10,503 540,169 AMETEK 27,933 1,360,058 Boeing 78,340 9,438,403 Caterpillar 72,857 7,340,343 Cummins 19,988 2,786,127 Danaher 70,148 5,182,534 Deere & Co. 43,059 3,664,751 Dover 19,802 1,698,220 Eaton 55,583 3,775,197 Emerson Electric 81,400 5,181,110 Fastenal 31,215 a 1,384,385 Flowserve 16,604 1,229,360 Fluor 18,783 1,368,717 General Dynamics 37,811 4,415,190 General Electric 1,169,416 29,410,812 Honeywell International 90,741 8,332,746 Illinois Tool Works 44,368 3,654,592 Ingersoll-Rand 30,094 1,769,226 Jacobs Engineering Group 14,751 b 749,498 Joy Global 11,763 697,075 L-3 Communications Holdings 10,391 1,090,639 Lockheed Martin 31,355 5,235,344 Masco 41,354 860,163 Northrop Grumman 25,030 3,085,448 PACCAR 40,533 2,523,990 Pall 13,402 1,038,253 Parker Hannifin 17,155 1,971,967 Pentair 23,342 1,495,522 Precision Castparts 16,877 3,861,458 Quanta Services 24,319 b 814,443 Raytheon 36,598 3,322,000 Rockwell Automation 16,061 1,793,371 Rockwell Collins 16,474 1,207,050 Roper Industries 11,378 1,639,228 Snap-on 6,450 775,290 Stanley Black & Decker 18,513 1,618,962 Textron 31,427 1,143,000 United Technologies 98,352 10,341,713 W.W. Grainger 7,014 1,649,342 Xylem 20,565 725,739 Commercial & Professional Services.7% ADT 20,551 a 715,175 Cintas 12,534 784,628 Dun & Bradstreet 4,420 486,333 Equifax 13,517 1,028,509 Iron Mountain 19,028 637,628 Nielsen 35,327 1,628,928 Pitney Bowes 23,609 638,860 Republic Services 31,242 1,185,009 Robert Half International 16,978 825,980 Stericycle 9,598 b 1,129,205 Tyco International 52,900 2,282,635 Waste Management 50,432 2,263,892 Consumer Durables & Apparel1.2% Coach 32,534 1,124,375 D.R. Horton 32,325 669,127 Fossil Group 5,898 b 578,004 Garmin 14,202 781,678 Harman International Industries 8,158 885,551 Hasbro 13,386 668,765 Leggett & Platt 16,485 540,708 Lennar, Cl. A 20,402 739,164 Mattel 39,838 1,411,261 Michael Kors Holdings 20,624 b 1,680,444 Mohawk Industries 6,980 b 870,895 Newell Rubbermaid 33,795 1,097,662 NIKE, Cl. B 86,393 6,663,492 PulteGroup 39,604 699,011 PVH 9,342 1,029,302 Ralph Lauren 6,847 1,067,173 Under Armour, Cl. A 18,664 a,b 1,245,822 VF 40,278 2,467,833 Whirlpool 8,878 1,266,358 Consumer Services1.7% Carnival 50,379 1,824,727 Chipotle Mexican Grill 3,602 b 2,422,345 Darden Restaurants 14,356 671,143 Graham Holdings, Cl. B 564 386,763 H&R Block 33,186 1,066,266 Marriott International, Cl. A 26,319 1,703,102 McDonald's 115,022 10,876,480 Starbucks 87,107 6,766,472 Starwood Hotels & Resorts Worldwide 22,644 c 1,739,965 Wyndham Worldwide 15,389 1,162,639 Wynn Resorts 9,199 1,961,227 Yum! Brands 51,404 3,567,438 Diversified Financials4.9% Affiliated Managers Group 6,439 b 1,282,971 American Express 106,219 9,347,272 Ameriprise Financial 22,508 2,691,957 Bank of New York Mellon 132,992 5,192,008 Berkshire Hathaway, Cl. B 209,968 b 26,336,286 BlackRock 14,552 4,434,431 Capital One Financial 67,172 5,342,861 Charles Schwab 136,536 3,788,874 CME Group 36,433 2,693,856 Discover Financial Services 55,417 3,383,762 E*TRADE Financial 33,417 b 702,425 Franklin Resources 47,951 2,596,547 Goldman Sachs Group 48,727 8,423,436 IntercontinentalExchange Group 13,267 2,550,183 Invesco 51,403 1,934,295 Legg Mason 12,298 583,540 Leucadia National 36,187 894,181 McGraw-Hill Financial 31,588 2,533,989 Moody's 22,239 1,934,793 Morgan Stanley 162,899 5,268,154 NASDAQ OMX Group 15,006 633,103 Navient 49,719 855,167 Northern Trust 25,357 1,696,130 State Street 50,236 3,538,624 T. Rowe Price Group 30,631 2,378,803 Energy10.3% Anadarko Petroleum 58,505 6,251,259 Apache 45,055 4,625,346 Baker Hughes 50,847 3,496,748 Cabot Oil & Gas 48,831 1,608,981 Cameron International 23,944 b 1,697,869 Chesapeake Energy 60,375 1,592,089 Chevron 221,791 28,664,269 Cimarex Energy 10,048 1,396,873 ConocoPhillips 143,161 11,810,782 CONSOL Energy 26,797 1,040,260 Denbury Resources 44,157 748,461 Devon Energy 44,704 3,375,152 Diamond Offshore Drilling 8,243 a 385,690 Ensco, Cl. A 26,575 1,346,024 EOG Resources 63,728 6,974,392 EQT 17,343 1,627,120 Exxon Mobil 500,923 49,561,322 FMC Technologies 26,767 b 1,627,434 Halliburton 98,818 6,817,454 Helmerich & Payne 12,276 1,304,448 Hess 30,867 3,055,216 Kinder Morgan 77,757 2,797,697 Marathon Oil 79,007 3,061,521 Marathon Petroleum 33,755 2,817,867 Murphy Oil 20,093 1,248,378 Nabors Industries 32,564 884,438 National Oilwell Varco 49,261 3,992,111 Newfield Exploration 15,288 b 616,106 Noble 29,478 924,725 Noble Energy 41,267 2,743,843 Occidental Petroleum 91,710 8,960,984 ONEOK 24,045 1,549,219 Peabody Energy 30,127 a 457,027 Phillips 66 66,177 5,367,616 Pioneer Natural Resources 16,466 3,646,560 QEP Resources 20,410 674,551 Range Resources 19,661 1,486,175 Rowan, Cl. A 14,463 441,411 Schlumberger 151,917 16,466,284 Southwestern Energy 40,335 b 1,636,794 Spectra Energy 77,164 3,157,551 Tesoro 15,351 944,701 Transocean 38,718 a 1,561,884 Valero Energy 61,951 3,147,111 Williams 86,067 4,873,974 Food & Staples Retailing2.2% Costco Wholesale 51,067 6,002,415 CVS Caremark 136,462 10,420,238 Kroger 60,211 2,949,135 Safeway 27,748 956,196 Sysco 68,446 2,442,838 Wal-Mart Stores 187,910 13,826,418 Walgreen 102,383 7,040,879 Whole Foods Market 43,009 1,643,804 Food, Beverage & Tobacco4.9% Altria Group 231,332 9,392,079 Archer-Daniels-Midland 75,502 3,503,293 Brown-Forman, Cl. B 18,761 1,625,641 Campbell Soup 19,683 818,616 Coca-Cola 440,796 17,318,875 Coca-Cola Enterprises 27,951 1,270,373 ConAgra Foods 49,096 1,479,262 Constellation Brands, Cl. A 19,138 b 1,593,430 Dr. Pepper Snapple Group 23,036 1,353,595 General Mills 71,800 3,600,770 Hershey 17,077 1,505,338 Hormel Foods 15,603 706,192 J.M. Smucker 12,123 1,207,936 Kellogg 29,721 1,778,207 Keurig Green Mountain 14,847 1,770,950 Kraft Foods Group 69,249 3,710,708 Lorillard 42,191 2,551,712 McCormick & Co. 15,207 1,000,316 Mead Johnson Nutrition 23,407 2,140,336 Molson Coors Brewing, Cl. B 17,979 1,214,122 Mondelez International, Cl. A 197,945 7,126,020 Monster Beverage 15,686 b 1,003,277 PepsiCo 177,344 15,624,006 Philip Morris International 183,493 15,048,261 Reynolds American 36,263 2,025,289 Tyson Foods, Cl. A 31,431 1,169,548 Health Care Equipment & Services4.2% Abbott Laboratories 175,448 7,389,870 Aetna 41,747 3,236,645 AmerisourceBergen 26,333 2,025,271 Baxter International 62,938 4,700,839 Becton Dickinson & Co. 22,220 2,582,853 Boston Scientific 152,615 b 1,950,420 C.R. Bard 9,004 1,343,667 Cardinal Health 39,403 2,823,225 CareFusion 25,251 b 1,105,741 Cerner 33,687 b 1,859,522 Cigna 31,975 2,879,029 Covidien 52,457 4,538,055 DaVita HealthCare Partners 20,723 b 1,459,728 DENTSPLY International 16,594 770,293 Edwards Lifesciences 12,518 b 1,129,750 Express Scripts Holding 90,395 b 6,296,012 Humana 17,944 2,111,112 Intuitive Surgical 4,402 b 2,014,135 Laboratory Corporation of America Holdings 10,432 b 1,081,694 McKesson 26,887 5,158,540 Medtronic 116,492 7,192,216 Patterson 10,060 392,441 Quest Diagnostics 16,831 1,028,374 St. Jude Medical 33,749 2,200,097 Stryker 34,227 2,730,288 Tenet Healthcare 12,016 b 634,084 UnitedHealth Group 115,004 9,321,074 Varian Medical Systems 12,627 b 1,037,308 WellPoint 32,919 3,614,835 Zimmer Holdings 19,914 1,992,794 Household & Personal Products1.9% Avon Products 50,005 660,066 Clorox 15,180 1,318,687 Colgate-Palmolive 101,299 6,422,357 Estee Lauder, Cl. A 29,526 2,168,980 Kimberly-Clark 43,997 4,569,968 Procter & Gamble 315,560 24,399,099 Insurance2.7% ACE 39,000 3,903,900 Aflac 53,026 3,167,773 Allstate 50,728 2,965,052 American International Group 168,845 8,776,563 Aon 34,816 2,937,078 Assurant 9,041 572,838 Chubb 28,609 2,480,686 Cincinnati Financial 16,945 779,809 Genworth Financial, Cl. A 56,876 b 745,076 Hartford Financial Services Group 52,578 1,796,064 Lincoln National 31,313 1,640,488 Loews 36,061 1,519,250 Marsh & McLennan 64,079 3,253,291 MetLife 130,487 6,863,616 Principal Financial Group 31,477 1,563,777 Progressive 64,826 1,519,521 Prudential Financial 53,422 4,646,111 Torchmark 15,535 819,316 Travelers 41,008 3,672,676 Unum Group 30,491 1,046,756 XL Group 31,854 1,026,973 Materials3.4% Air Products & Chemicals 24,750 3,265,762 Airgas 7,667 819,756 Alcoa 136,575 2,238,464 Allegheny Technologies 12,257 461,476 Avery Dennison 11,354 536,022 Ball 16,407 1,005,093 Bemis 11,439 446,235 CF Industries Holdings 6,106 1,528,576 Dow Chemical 141,202 7,211,186 E.I. du Pont de Nemours & Co. 107,662 6,923,743 Eastman Chemical 17,901 1,410,241 Ecolab 31,333 3,400,570 FMC 16,191 1,055,977 Freeport-McMoRan 119,405 4,444,254 International Flavors & Fragrances 9,146 923,655 International Paper 51,318 2,437,605 LyondellBasell Industries, Cl. A 48,736 5,178,200 Martin Marietta Materials 7,077 879,176 MeadWestvaco 20,051 838,132 Monsanto 60,803 6,876,211 Mosaic 37,851 1,745,310 Newmont Mining 57,318 1,427,791 Nucor 36,518 1,833,934 Owens-Illinois 19,059 b 594,450 PPG Industries 16,117 3,196,968 Praxair 34,154 4,376,494 Sealed Air 22,240 714,349 Sherwin-Williams 9,992 2,060,650 Sigma-Aldrich 13,598 1,365,511 Vulcan Materials 14,876 939,122 Media3.6% Cablevision Systems (NY Group), Cl. A 24,574 a 472,312 CBS, Cl. B 57,156 3,248,175 Comcast, Cl. A 302,242 16,239,463 DIRECTV 55,140 b 4,744,797 Discovery Communications, Cl. A 25,894 b 2,206,428 Gannett 25,883 846,892 Interpublic Group of Cos. 47,908 944,267 News Corp., Cl. A 57,512 b 1,015,087 Omnicom Group 30,113 2,107,609 Scripps Networks Interactive, Cl. A 12,617 1,039,767 Time Warner 103,751 8,613,408 Time Warner Cable 32,612 4,732,001 Twenty-First Century Fox, Cl. A 223,585 7,083,173 Viacom, Cl. B 45,719 3,779,590 Walt Disney 187,925 16,138,999 Pharmaceuticals, Biotech & Life Sciences8.9% AbbVie 185,421 9,704,935 Actavis 30,841 b 6,607,941 Agilent Technologies 38,231 2,144,377 Alexion Pharmaceuticals 22,973 b 3,652,477 Allergan 34,697 5,754,844 Amgen 88,279 11,245,862 Biogen Idec 27,660 b 9,249,227 Bristol-Myers Squibb 193,240 9,781,809 Celgene 93,530 b 8,151,140 Eli Lilly & Co. 114,999 7,021,839 Gilead Sciences 178,655 b 16,355,865 Hospira 18,712 b 1,037,955 Johnson & Johnson 329,920 33,021,693 Merck & Co. 341,520 19,377,845 Mylan 43,366 b 2,140,979 PerkinElmer 13,117 606,268 Perrigo Company 15,362 2,311,213 Pfizer 741,963 21,294,338 Regeneron Pharmaceuticals 9,292 b 2,938,316 Thermo Fisher Scientific 46,518 5,651,937 Vertex Pharmaceuticals 27,377 b 2,434,089 Waters 10,293 b 1,064,708 Zoetis 57,750 1,900,553 Real Estate2.2% American Tower 46,142 c 4,355,343 Apartment Investment & Management, Cl. A 16,870 c 576,617 AvalonBay Communities 14,016 c 2,075,489 Boston Properties 17,377 c 2,075,683 CBRE Group, Cl. A 32,069 b 989,008 Crown Castle International 38,919 2,887,011 Equity Residential 38,702 c 2,502,084 Essex Property Trust 7,144 c 1,354,288 General Growth Properties 60,802 c 1,420,943 HCP 52,226 c 2,168,946 Health Care 35,600 c 2,265,228 Host Hotels & Resorts 85,832 c 1,865,988 Kimco Realty 45,518 c 1,018,693 Macerich 15,798 c 1,027,028 Plum Creek Timber 20,430 c 845,189 Prologis 57,409 c 2,342,861 Public Storage 16,898 c 2,899,866 Simon Property Group 36,497 c 6,138,430 Ventas 33,516 c 2,128,266 Vornado Realty Trust 20,225 c 2,144,255 Weyerhaeuser 61,653 c 1,930,972 Retailing4.0% Amazon.com 43,466 b 13,604,423 AutoNation 7,412 b 395,208 AutoZone 3,938 b 2,036,064 Bed Bath & Beyond 23,916 a,b 1,513,644 Best Buy 30,817 916,189 CarMax 25,507 b 1,244,997 Dollar General 34,794 b 1,921,673 Dollar Tree 24,071 b 1,311,147 Expedia 12,410 985,602 Family Dollar Stores 11,248 840,788 GameStop, Cl. A 13,527 a 567,728 Gap 30,452 1,221,430 Genuine Parts 17,752 1,470,221 Home Depot 159,813 12,920,881 Kohl's 23,608 1,263,972 L Brands 28,286 1,639,739 Lowe's 116,729 5,585,483 Macy's 42,152 2,435,964 Netflix 6,946 b 2,936,213 Nordstrom 16,692 1,155,587 O'Reilly Automotive 12,388 b 1,858,200 PetSmart 12,468 849,570 Priceline Group 6,114 b 7,596,339 Ross Stores 25,032 1,612,061 Staples 79,020 a 915,842 Target 72,931 4,345,958 The TJX Companies 81,774 4,357,736 Tiffany & Co. 12,728 1,242,380 Tractor Supply 16,137 1,003,237 TripAdvisor 12,649 b 1,199,631 Urban Outfitters 11,892 b 424,901 Semiconductors & Semiconductor Equipment2.3% Altera 37,148 1,215,483 Analog Devices 35,944 1,783,901 Applied Materials 140,621 2,947,416 Avago Technologies 28,959 2,009,175 Broadcom, Cl. A 63,508 2,429,816 First Solar 7,654 a,b 483,044 Intel 580,511 19,673,518 KLA-Tencor 18,590 1,328,999 Lam Research 18,798 1,315,860 Linear Technology 26,881 1,186,393 Microchip Technology 22,728 a 1,023,215 Micron Technology 124,796 b 3,812,518 NVIDIA 64,809 1,134,158 Texas Instruments 126,082 5,831,293 Xilinx 31,010 1,275,441 Software & Services10.0% Accenture, Cl. A 73,509 5,827,794 Adobe Systems 54,014 b 3,732,908 Akamai Technologies 21,182 b 1,250,162 Alliance Data Systems 6,170 b 1,618,329 Autodesk 25,990 b 1,386,566 Automatic Data Processing 56,165 4,566,776 CA 37,214 1,074,740 Citrix Systems 19,316 b 1,308,273 Cognizant Technology Solutions, Cl. A 70,538 b 3,459,889 Computer Sciences 16,993 1,060,193 eBay 133,203 b 7,033,118 Electronic Arts 36,859 b 1,238,462 Facebook, Cl. A 200,503 b 14,566,543 Fidelity National Information Services 33,448 1,886,467 Fiserv 29,650 b 1,828,515 Google, Cl. A 33,034 b 19,144,855 Google, Cl. C 33,034 b 18,882,234 International Business Machines 111,204 21,314,471 Intuit 32,950 2,700,912 MasterCard, Cl. A 117,298 8,697,647 Microsoft 876,779 37,841,782 Oracle 400,569 16,178,982 Paychex 37,598 1,541,894 Red Hat 22,460 b 1,305,375 salesforce.com 65,175 b 3,535,744 Symantec 80,345 1,900,963 Teradata 19,616 b 827,011 Total System Services 19,165 613,280 VeriSign 15,651 a,b 845,937 Visa, Cl. A 58,889 12,426,168 Western Union 65,633 1,146,609 Xerox 127,930 1,696,352 Yahoo! 109,112 b 3,907,301 Technology Hardware & Equipment6.5% Amphenol, Cl. A 18,445 1,773,856 Apple 704,281 67,308,135 Cisco Systems 599,845 15,134,089 Corning 151,919 2,985,208 EMC 238,726 6,994,672 F5 Networks 9,134 b 1,028,397 FLIR Systems 16,956 564,296 Harris 13,174 899,389 Hewlett-Packard 218,417 7,777,829 Jabil Circuit 21,071 420,577 Juniper Networks 55,574 1,308,212 Motorola Solutions 26,325 1,676,376 NetApp 38,646 1,501,011 QUALCOMM 196,408 14,475,270 SanDisk 26,129 2,396,291 Seagate Technology 38,170 2,236,762 TE Connectivity 47,634 2,948,068 Western Digital 24,631 2,458,913 Telecommunication Services2.4% AT&T 605,091 21,535,189 CenturyLink 67,295 2,640,656 Frontier Communications 111,275 a 728,851 Verizon Communications 482,928 24,349,230 Windstream Holdings 65,076 a 745,771 Transportation2.0% C.H. Robinson Worldwide 18,277 1,232,966 CSX 118,852 3,556,052 Delta Air Lines 97,570 3,654,972 Expeditors International of Washington 23,656 1,021,466 FedEx 32,255 4,737,614 Kansas City Southern 12,665 1,381,245 Norfolk Southern 35,723 3,631,600 Ryder System 5,982 515,230 Southwest Airlines 80,949 2,289,238 Union Pacific 105,770 10,398,249 United Parcel Service, Cl. B 82,662 8,025,654 Utilities2.9% AES 73,314 1,071,118 AGL Resources 12,961 669,306 Ameren 27,032 1,039,380 American Electric Power 56,056 2,914,351 CenterPoint Energy 49,893 1,213,398 CMS Energy 30,633 886,213 Consolidated Edison 33,270 1,866,114 Dominion Resources 67,093 4,538,171 DTE Energy 19,843 1,464,810 Duke Energy 82,468 5,948,417 Edison International 37,517 2,055,932 Entergy 20,912 1,523,021 Exelon 99,569 3,094,605 FirstEnergy 48,386 1,510,127 Integrys Energy Group 8,881 582,238 NextEra Energy 50,562 4,747,266 NiSource 35,675 1,344,234 Northeast Utilities 36,837 1,617,144 NRG Energy 39,307 1,216,945 Pepco Holdings 29,252 785,416 PG&E 54,178 2,420,131 Pinnacle West Capital 12,185 651,776 PPL 72,946 2,406,489 Public Service Enterprise Group 58,230 2,047,949 SCANA 16,081 818,201 Sempra Energy 26,021 2,594,554 Southern 103,868 4,496,446 TECO Energy 24,882 434,440 Wisconsin Energy 26,441 a 1,152,299 Xcel Energy 58,516 1,802,293 Total Common Stocks (cost $1,169,600,702) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 9/11/14 2,830,000 d 2,829,960 0.04%, 12/11/14 145,000 d 144,977 Total Short-Term Investments (cost $2,974,921) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $55,027,523) 55,027,523 e Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,859,713) 9,859,713 e Total Investments (cost $1,237,462,859) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At July 31, 2014, the value of the fund's securities on loan was $12,814,837 and the value of the collateral held by the fund was $13,278,323, consisting of cash collateral of $9,859,714 and U.S. Government & Agency securities valued at $3,418,609. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $829,425,803 of which $861,277,147 related to appreciated investment securities and $31,851,344 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.3 Software & Services 10.0 Pharmaceuticals, Biotech & Life Sciences 8.9 Capital Goods 7.3 Technology Hardware & Equipment 6.5 Banks 5.8 Diversified Financials 4.9 Food, Beverage & Tobacco 4.9 Health Care Equipment & Services 4.2 Retailing 4.0 Media 3.6 Materials 3.4 Short-Term/Money Market Investments 3.3 Utilities 2.9 Insurance 2.7 Telecommunication Services 2.4 Semiconductors & Semiconductor Equipment 2.3 Food & Staples Retailing 2.2 Real Estate 2.2 Transportation 2.0 Household & Personal Products 1.9 Consumer Services 1.7 Consumer Durables & Apparel 1.2 Automobiles & Components 1.1 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long Standard & Poor's 500 E-mini 610 58,706,400 September 2014 ) The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,993,990,846 - - Equity Securities - Foreign Common Stocks+ 5,035,643 - - Mutual Funds 64,887,236 - - U.S. Treasury - 2,974,937 - Liabilities ($) Other Financial Instruments: Financial Futures++ (614,046 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes100.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.2% Ally Auto Receivables Trust, Ser. 2012-3, Cl. A4 1.06 2/15/17 500,000 502,781 AmeriCredit Automobile Receivables Trust, Ser. 2013-5, Cl. A3 0.90 9/10/18 1,000,000 1,001,379 Ford Credit Auto Owner Trust, Ser. 2012-B, Cl. A4 1.00 9/15/17 400,000 402,059 Mercedes-Benz Auto Lease Trust, Ser. 2013-A, Cl. A3 0.59 2/15/16 1,000,000 1,000,653 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 1,000,000 1,001,497 Asset-Backed Ctfs./Credit Cards.2% Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 638,106 Chase Issuance Trust, Ser. 2012-A8, Cl. A8 0.54 10/16/17 1,250,000 1,250,277 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 3,000,000 3,383,280 Commercial Mortgage Pass-Through Ctfs.1.6% Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 1,073,793 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.95 2/10/51 236,972 a 262,476 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR8, Cl. A4 4.67 6/11/41 237,380 242,771 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 762,680 787,502 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW14, Cl. A4 5.20 12/11/38 1,000,000 1,081,133 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PW10, Cl. A4 5.41 12/11/40 183,775 a 191,170 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.89 9/11/38 846,834 a 908,240 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.97 3/15/49 216,204 a 230,164 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.34 12/10/49 1,100,000 a 1,223,924 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.48 1/15/46 85,000 a 89,287 Commercial Mortgage Trust, Ser. 2014-LC15, Cl. A2 2.84 4/10/47 1,000,000 1,025,602 Commercial Mortgage Trust, Ser. 2012-CR4, Cl. A3 2.85 10/15/45 1,000,000 983,341 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,269,482 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.33 10/10/46 750,000 a 831,080 Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Cl. A3 6.00 6/15/38 1,432,485 a 1,531,817 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 5.97 5/15/46 906,813 a 999,626 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 5.99 8/10/45 907,733 a,b 1,001,476 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 518,786 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 517,925 a 533,376 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,137,057 1,235,288 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 344,530 373,903 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 464,675 a 486,983 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 1,101,798 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 533,847 JPMorgan Chase Commercial Mortgage Securities Trust, Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 979,400 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 983,193 1,072,573 Merrill Lynch Mortgage Trust, Ser. 2006-C2, Cl. A4 5.74 8/12/43 920,416 a 989,732 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.01 6/12/50 1,000,000 a 1,110,004 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.07 6/12/46 991,016 a 1,061,250 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,200,000 a 1,316,510 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C9, Cl. A1 0.83 5/15/46 816,689 812,332 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 1.39 7/15/46 74,671 75,037 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 3.13 12/15/48 1,000,000 1,000,199 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,426,298 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 429,279 a 458,887 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 500,000 512,224 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 2.85 12/10/45 500,000 490,311 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,415,926 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 728,811 a 750,635 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C23, Cl. A4 5.42 1/15/45 865,683 a 906,665 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 949,659 a 1,007,941 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 1,500,000 1,512,349 Consumer Discretionary2.6% 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 300,556 21st Century Fox America, Gtd. Notes 6.65 11/15/37 360,000 449,372 21st Century Fox America, Gtd. Notes 7.75 12/1/45 100,000 139,864 21st Century Fox America, Gtd. Notes 8.25 8/10/18 150,000 184,533 Autonation, Gtd. Notes 6.75 4/15/18 300,000 344,634 Autozone, Sr. Unscd. Notes 1.30 1/13/17 1,000,000 1,001,009 Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 258,146 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 1,000,000 995,268 Carnival, Gtd. Notes 3.95 10/15/20 300,000 314,234 CBS, Gtd. Notes 5.50 5/15/33 250,000 278,171 CBS, Gtd. Debs. 7.88 7/30/30 300,000 397,850 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 440,164 Comcast, Gtd. Notes 2.85 1/15/23 300,000 b 295,317 Comcast, Gtd. Notes 5.70 7/1/19 1,000,000 1,166,875 Comcast, Gtd. Notes 6.45 3/15/37 1,150,000 1,476,298 Comcast, Gtd. Bonds 6.50 1/15/17 1,000,000 1,131,722 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 556,617 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 474,498 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 49,000 54,965 CVS Caremark, Sr. Unscd. Notes 5.75 5/15/41 630,000 748,817 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 302,446 DirecTV Holdings/Financing, Gtd. Notes 3.50 3/1/16 2,500,000 2,603,110 DirecTV Holdings/Financing, Gtd. Notes 6.00 8/15/40 800,000 916,117 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 828,491 Dollar General, Sr. Unscd. Notes 1.88 4/15/18 1,000,000 990,217 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 1,000,000 1,009,025 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 750,000 750,570 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 750,000 752,182 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 2,550,000 2,739,847 Home Depot, Sr. Unscd. Notes 5.40 9/15/40 300,000 351,092 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 803,934 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 509,512 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 2,800,000 2,988,891 Kohl's, Sr. Unscd. Notes 4.75 12/15/23 500,000 531,102 Lowe's Cos., Sr. Unscd. Notes 3.88 9/15/23 500,000 525,822 Lowe's Cos., Sr. Unscd. Notes 6.65 9/15/37 850,000 1,127,577 Macy's Retail Holdings, Gtd. Notes 5.90 12/1/16 500,000 554,799 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 830,000 1,034,739 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 499,733 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,183,379 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 1,500,000 1,708,418 Nike, Sr. Unscd. Notes 2.25 5/1/23 300,000 282,566 Nike, Sr. Unscd. Notes 3.63 5/1/43 300,000 277,153 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 509,936 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 366,828 QVC, Sr. Scd. Notes 3.13 4/1/19 200,000 202,363 Signet UK Finance, Gtd. Notes 4.70 6/15/24 500,000 508,598 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 856,282 Target, Sr. Unscd. Notes 2.30 6/26/19 1,000,000 1,004,993 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 446,245 Target, Sr. Unscd. Notes 7.00 1/15/38 228,000 311,796 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 929,223 Time Warner Cable, Gtd. Notes 6.55 5/1/37 350,000 434,902 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 662,311 Time Warner Cable, Gtd. Notes 8.25 4/1/19 3,000,000 3,772,083 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 413,347 Time Warner, Gtd. Notes 4.75 3/29/21 1,500,000 1,658,942 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,500,849 Viacom, Sr. Unscd. Notes 4.38 3/15/43 1,250,000 1,157,316 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 292,362 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 4,100,000 4,391,834 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 694,211 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 840,480 Walt Disney, Sr. Unscd. Notes 3.75 6/1/21 500,000 534,071 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 208,106 Wyndham Worldwide, Sr. Unscd. Notes 2.50 3/1/18 500,000 505,658 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 500,000 498,869 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 493,499 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 846,027 Yale University, Sr. Unscd. Notes 2.09 4/15/19 300,000 302,378 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 168,000 216,897 Consumer Staples1.2% Altria Group, Gtd. Notes 4.25 8/9/42 1,000,000 916,184 Altria Group, Gtd. Notes 9.70 11/10/18 1,210,000 1,569,798 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 163,712 Anheuser-Busch Inbev Finance, Gtd. Notes 0.80 1/15/16 500,000 502,349 Anheuser-Busch Inbev Finance, Gtd. Notes 2.63 1/17/23 500,000 480,616 Anheuser-Busch Inbev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,025,705 Anheuser-Busch Inbev Finance, Gtd. Notes 4.00 1/17/43 300,000 287,345 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 2,500,000 2,863,482 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 146,702 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 404,268 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,083,832 ConAgra Foods, Sr. Unscd. Notes 1.30 1/25/16 500,000 503,554 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 500,178 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 290,000 282,917 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 300,000 298,727 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 443,774 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 816,718 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 132,361 Diageo Investment, Gtd. Notes 4.25 5/11/42 1,000,000 989,160 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 200,000 233,990 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 b 1,444,260 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 445,876 Kimberly-Clark, Sr. Unscd. Notes 3.70 6/1/43 1,000,000 931,557 Kraft Foods Group, Sr. Unscd. Notes 2.25 6/5/17 490,000 501,538 Kraft Foods Group, Sr. Unscd. Notes 3.50 6/6/22 490,000 500,409 Kraft Foods Group, Sr. Unscd. Notes 5.00 6/4/42 400,000 428,421 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,063,671 Mondelez International, Sr. Unscd. Notes 4.00 2/1/24 1,000,000 1,040,730 Mondelez International, Sr. Unscd. Notes 6.50 2/9/40 253,000 324,880 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,065,065 PepsiCo, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,237,605 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 655,933 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 865,211 Reynolds American, Gtd. Notes 4.85 9/15/23 650,000 692,272 Sysco, Gtd. Notes 5.38 9/21/35 350,000 407,910 Energy2.8% Anadarko Petroleum Sr. Unscd. Notes 3.45 7/15/24 1,000,000 992,399 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 385,453 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 188,805 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 455,944 Baker Hughes, Sr. Unscd. Notes 5.13 9/15/40 1,000,000 1,142,849 BP Capital Markets, Gtd. Notes 2.50 11/6/22 800,000 760,707 BP Capital Markets, Gtd. Notes 3.20 3/11/16 1,000,000 1,040,793 BP Capital Markets, Gtd. Notes 3.25 5/6/22 1,200,000 1,207,666 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 253,017 Cameron International, Sr. Unscd. Notes 1.40 6/15/17 500,000 500,639 Cameron International, Sr. Unscd. Notes 5.13 12/15/43 175,000 187,627 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 533,872 Cenovus Energy, Sr. Unscd. Notes 3.80 9/15/23 1,000,000 1,031,006 Chevron, Sr. Unscd. Notes 0.89 6/24/16 500,000 502,394 Chevron, Sr. Unscd. Notes 1.72 6/24/18 1,000,000 1,006,306 Chevron, Sr. Unscd. Notes 3.19 6/24/23 400,000 404,527 CNOOC Finance 2013, Gtd. Notes 1.13 5/9/16 500,000 500,797 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 466,820 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 169,336 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,325,236 Continental Resources, Gtd. Notes 3.80 6/1/24 500,000 c 503,545 Continental Resources, Gtd. Notes 4.50 4/15/23 500,000 533,600 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 749,162 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 386,031 Enable Midstream Partner, Gtd. Notes 5.00 5/15/44 500,000 c 502,522 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 720,000 785,793 Encana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 811,887 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 b 987,671 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 500,000 535,648 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 503,922 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 597,273 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 729,076 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,925,000 2,208,023 Halliburton, Sr. Unscd. Notes 6.15 9/15/19 1,200,000 1,422,084 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 240,523 Hess, Sr. Unscd. Bonds 8.13 2/15/19 1,200,000 1,497,078 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 761,547 Kinder Morgan Energy Partners, Sr. Unscd. Notes 3.50 9/1/23 500,000 477,962 Kinder Morgan Energy Partners, Sr. Unscd. Notes 4.15 3/1/22 1,000,000 1,028,392 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 300,000 289,941 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 575,000 699,083 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 443,682 Marathon Oil, Sr. Unscd. Notes 5.90 3/15/18 500,000 569,065 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 550,000 706,869 Nabors Industries, Gtd. Notes 2.35 9/15/16 450,000 461,340 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 143,394 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 577,039 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,848,070 ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 b 546,991 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 604,348 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 76,132 Petrobras Global Finance, Gtd. Notes 2.00 5/20/16 550,000 552,332 Petrobras Global Finance, Gtd. Notes 3.00 1/15/19 500,000 b 489,395 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 500,000 455,271 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 500,000 548,695 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 2,500,000 2,587,650 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 677,806 Phillips 66, Gtd. Notes 2.95 5/1/17 590,000 615,793 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 750,000 764,740 Plains All American Pipeline, Sr. Unscd. Notes 6.13 1/15/17 525,000 586,053 Pride International, Gtd. Notes 8.50 6/15/19 1,500,000 1,896,777 Shell International Finance, Gtd. Notes 4.30 9/22/19 2,600,000 2,875,239 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 655,929 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 282,249 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 400,000 470,976 Statoil, Gtd. Notes 2.65 1/15/24 1,000,000 961,717 Statoil, Gtd. Notes 3.95 5/15/43 500,000 481,069 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,821,717 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,216,759 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 195,532 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 197,229 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 234,108 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 499,269 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 96,846 Total Capital International, Gtd. Notes 2.75 6/19/21 500,000 498,469 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 352,531 Total Capital, Gtd. Notes 4.45 6/24/20 1,400,000 1,552,452 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 515,659 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 956,615 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 242,473 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 95,044 Transocean, Gtd. Notes 7.50 4/15/31 875,000 1,051,880 Valero Energy, Gtd. Notes 6.63 6/15/37 615,000 752,401 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 226,817 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 1,230,405 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 b 952,450 XTO Energy, Gtd. Notes 6.75 8/1/37 625,000 902,659 Financial8.3% Abbey National Treasury Service, Bank Gtd. Notes 3.05 8/23/18 800,000 831,518 Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 611,110 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 b 359,187 Alexandria Real Estate Gtd. Note 2.75 1/15/20 1,000,000 999,413 American Express, Sr. Unscd. Notes 1.55 5/22/18 1,750,000 1,732,307 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 797,580 American Express, Sr. Unscd. Notes 7.00 3/19/18 500,000 588,615 American Honda Finance, Sr. Unscd. Notes 1.13 10/7/16 400,000 402,506 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,400,000 1,552,288 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 659,653 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 1,133,279 American International Group, Sr. Unscd. Notes 8.25 8/15/18 2,100,000 2,586,074 AON, Gtd. Notes 4.60 6/14/44 1,000,000 997,169 ARC Properties Operating Partnership, Gtd. Notes 4.60 2/6/24 750,000 c 766,423 Australia & New Zealand Banking Group of New York, Sr. Unscd. Bonds 1.25 6/13/17 1,000,000 999,601 AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 750,000 792,991 AXA, Sub. Bonds 8.60 12/15/30 165,000 222,337 Bank of America, Sr. Unscd. Notes 1.13 11/14/16 250,000 250,121 Bank of America, Sr. Unscd. Notes 1.25 1/11/16 1,000,000 1,005,639 Bank of America, Sr. Unscd. Notes, Ser. L 1.35 11/21/16 250,000 250,827 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 400,000 402,483 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 978,969 Bank of America, Sr. Unscd. Notes 3.70 9/1/15 1,000,000 1,031,406 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 1,000,000 1,025,538 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 527,326 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 627,855 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 915,575 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 1,086,178 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,890,734 Bank of America, Sub. Notes 7.80 9/15/16 235,000 265,603 Bank of Montreal, Sr. Unscd. Notes 2.50 1/11/17 1,000,000 1,033,908 Bank of Nova Scotia, Sr. Unscd. Notes 1.10 12/13/16 750,000 752,382 Bank of Nova Scotia, Sr. Unscd. Note 1.30 7/21/17 1,000,000 998,288 Bank of Nova Scotia, Sr. Unscd. Notes 1.38 7/15/16 1,000,000 1,012,367 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,553,668 BB&T, Sub. Notes 4.90 6/30/17 150,000 163,630 BB&T, Sub. Notes 5.20 12/23/15 300,000 317,678 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 105,583 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 548,683 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 1,770,000 2,088,099 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 818,711 Blackrock, Sr. Unscd. Notes 3.50 3/18/24 500,000 503,404 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 567,773 BNP Paribas, Bank Gtd. Notes 5.00 1/15/21 1,400,000 1,561,984 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 517,910 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,400,000 1,602,793 BPCE, Gtd. Note 2.50 7/15/19 1,000,000 996,521 BPCE, Gtd. Notes 4.00 4/15/24 200,000 202,712 Branch Banking & Trust, Sr. Unscd. Notes 1.45 10/3/16 750,000 758,020 Capital One Bank USA, Sr. Unscd. Notes 1.15 11/21/16 500,000 501,382 Capital One Bank USA, Sr. Unscd. Notes 1.20 2/13/17 750,000 750,201 Capital One Financial Company, Sr. Unscd. Notes 4.75 7/15/21 730,000 805,635 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 685,536 Citigroup, Sr. Unscd. Bonds 1.30 11/15/16 400,000 400,596 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 400,000 407,259 Citigroup, Sub. Notes 4.05 7/30/22 500,000 510,231 Citigroup, Sr. Unscd. Notes 4.59 12/15/15 900,000 946,251 Citigroup, Sr. Unscd. Notes 4.95 11/7/43 1,500,000 1,597,153 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 300,000 342,259 Citigroup, Sub. Notes 5.50 9/13/25 500,000 551,307 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,635,000 4,130,676 Citigroup, Sub. Notes 6.13 8/25/36 575,000 663,603 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 123,306 Citigroup, Sr. Unscd. Notes 8.50 5/22/19 760,000 962,469 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 110,835 Comerica, Sub. Notes 3.80 7/22/26 1,000,000 996,082 Commonwealth Bank of Australia, Sr. Unscd. Notes 2.50 9/20/18 650,000 662,765 DDR, Sr. Unscd. Notes 3.38 5/15/23 1,000,000 963,343 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 750,000 757,966 Deutsche Bank London, Sr. Unscd. Notes 6.00 9/1/17 845,000 955,226 Discover Bank, Sr. Unscd. Bonds 2.00 2/21/18 500,000 500,482 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 800,000 825,754 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 1,000,000 1,001,062 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 103,341 Fidelity National Information Services, Gtd. Notes 2.00 4/15/18 500,000 498,197 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 1,000,000 1,027,580 First Republic Bank, Sr. Unscd. Notes 2.38 6/17/19 500,000 501,426 Ford Motor Credit, Sr. Unscd. Notes 2.38 1/16/18 500,000 508,027 Ford Motor Credit, Sr. Unscd. Notes 2.50 1/15/16 900,000 920,052 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 1,250,000 1,326,791 Ford Motor Credit, Sr. Unscd. Notes 5.88 8/2/21 1,500,000 1,749,486 General Electric Capital, Sr. Unscd. Notes 1.00 1/8/16 1,000,000 1,005,336 General Electric Capital, Sr. Unscd. Notes 1.25 5/15/17 1,000,000 1,001,868 General Electric Capital, Sr. Unscd. Notes 3.10 1/9/23 1,000,000 993,305 General Electric Capital, Sr. Unscd. Notes 4.65 10/17/21 1,400,000 1,551,301 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 398,024 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 1,000,000 1,126,891 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,335,000 1,514,054 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 1,000,000 1,201,623 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,000,000 1,324,462 Genworth Holdings, Gtd. Notes 4.90 8/15/23 1,000,000 1,061,316 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 995,227 Goldman Sachs Group, Sr. Unscd. Notes 3.70 8/1/15 4,000,000 4,118,068 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 570,842 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 774,041 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 215,407 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 500,000 605,726 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,500,000 1,792,077 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,207,466 HCP, Sr. Unscd. Notes 4.20 3/1/24 750,000 769,129 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 415,782 Health Care REIT, Sr. Unscd. Notes 5.25 1/15/22 1,400,000 1,558,246 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 576,388 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 1,125,000 1,200,116 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 510,432 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,700,521 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,669,133 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 691,513 Intercontinental Exchange Group, Gtd. Notes 4.00 10/15/23 350,000 367,408 Intesa Sanpaolo, Bank Gtd. Notes 3.13 1/15/16 500,000 513,135 Intesa Sanpaolo, Bank Gtd. Bonds 5.25 1/12/24 400,000 432,075 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 261,434 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 534,429 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 200,000 217,634 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 39,595 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 1,940,392 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,562,137 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 984,941 JPMorgan Chase & Co., Sr. Unscd. Notes 4.85 2/1/44 750,000 786,697 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 3,950,000 4,145,643 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 500,000 567,466 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,757,769 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 826,108 JPMorgan Chase Bank, Sub. Notes 6.00 10/1/17 150,000 169,439 KeyBank, Sub. Notes 6.95 2/1/28 100,000 126,779 KeyCorp, Sr. Unscd. Notes 3.75 8/13/15 1,000,000 1,032,563 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 240,515 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 249,837 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 261,452 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 400,000 439,817 Leucadia National, Sr. Unscd. Notes 6.63 10/23/43 400,000 431,730 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 500,000 503,051 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 575,000 711,185 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 235,924 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 329,237 Mastercard, Sr. Unscd. Notes 2.00 4/1/19 500,000 498,635 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 622,658 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 3,083,649 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 177,923 Metlife, Sr. Unscd. Notes 3.60 4/10/24 250,000 b 253,962 MetLife, Sr. Unscd. Notes 6.38 6/15/34 700,000 902,896 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 416,242 Morgan Stanley, Sr. Unscd. Notes 1.75 2/25/16 500,000 506,758 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 505,067 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,000,000 1,005,017 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,205,156 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 875,000 960,607 Morgan Stanley, Sr. Unscd. Notes 6.38 7/24/42 700,000 884,377 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 2,700,000 3,125,423 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 402,529 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,571,083 Nasdaq OMX Group, Sr. Unscd. Notes 4.25 6/1/24 500,000 b 505,051 National City, Sub. Notes 6.88 5/15/19 600,000 711,424 National Retail Property, Sr. Unscd. Notes 3.90 6/15/24 500,000 500,120 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,242,285 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 1,600,000 1,912,819 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 879,801 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 179,887 PNC Bank, Sr. Unscd. Notes 1.30 10/3/16 1,250,000 1,259,670 PNC Bank, Sub. Notes 3.80 7/25/23 1,000,000 1,030,393 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 237,780 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 274,445 ProAssurance, Sr. Unscd. Notes 5.30 11/15/23 350,000 379,826 Progressive, Sr. Unscd. Notes 4.35 4/25/44 500,000 508,618 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 131,107 ProLogis, Gtd. Notes 6.88 3/15/20 505,000 599,053 Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 1,250,000 1,258,626 Rabobank Nederland, Bank Gtd. Notes 3.38 1/19/17 2,250,000 2,373,154 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 1,000,000 1,009,724 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 501,756 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 109,798 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 223,759 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 374,862 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 750,000 798,477 Royal Bank of Canada, Sr. Unscd. Notes 1.20 1/23/17 110,000 110,376 Royal Bank of Canada, Sr. Unscd. Notes 1.25 6/16/17 500,000 499,660 Royal Bank of Canada, Sr. Unscd. Notes 2.63 12/15/15 1,000,000 1,027,085 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 1,000,000 1,019,198 Ryder System, Sr. Unscd. Notes 2.35 2/26/19 500,000 501,776 Simon Property Group, Sr. Unscd. Notes 2.20 2/1/19 500,000 503,005 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 2,000,000 2,177,018 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 225,039 State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 b 258,322 Sumitomo Mitsui Banking, Bank Gtd. Notes 0.90 1/18/16 500,000 500,986 Sumitomo Mitsui Banking, Gtd. Bond 1.35 7/11/17 500,000 498,223 Sumitomo Mitsui Banking, Bank Gtd. Notes 1.50 1/18/18 390,000 386,811 Sumitomo Mitsui Banking, Bank Gtd. Notes 3.00 1/18/23 290,000 283,604 Sumitomo Mitsui Banking, Gtd. Bond 3.40 7/11/24 500,000 503,310 SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 479,955 SunTrust Banks, Sr. Unscd. Notes 2.35 11/1/18 500,000 504,599 Svenska Handelsbanken, Gtd. Notes 2.25 6/17/19 1,000,000 1,001,293 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 768,596 Toyota Motor Credit, Sr. Unscd. Notes 1.13 5/16/17 500,000 499,124 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 969,874 Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 1,021,828 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,410,245 U.S. Bank, Sr. Unscd. Notes 1.10 1/30/17 1,000,000 1,000,969 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 293,000 328,902 UBS AG/Stamford, Sr. Unscd. Notes 5.75 4/25/18 320,000 364,289 UBS AG/Stamford, Sub. Notes 5.88 7/15/16 75,000 81,820 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 442,000 502,594 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 506,741 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 327,414 Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 512,287 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 989,020 Voya Financial, Gtd. Notes 5.50 7/15/22 750,000 851,508 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 562,098 Wachovia, Sr. Unscd. Notes 5.75 6/15/17 1,850,000 2,080,493 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,247,626 Wells Fargo & Co., Sr. Unscd. Notes 1.50 1/16/18 500,000 498,103 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 496,129 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 500,000 551,017 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 2,340,000 2,647,677 Wells Fargo & Company, Sr. Unscd. Notes 1.15 6/2/17 950,000 946,078 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 950,705 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 540,561 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 1,700,000 1,908,517 XLIT, Gtd. Notes 6.38 11/15/24 1,400,000 1,688,224 Foreign/Governmental5.0% African Development Bank, Sr. Unscd. Notes 0.75 10/18/16 330,000 331,498 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,771,360 Asian Development Bank, Sr. Unscd. Notes 2.50 3/15/16 1,500,000 1,548,672 Brazilian Government, Sr. Unscd. Bonds 4.88 1/22/21 500,000 541,000 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 b 693,225 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,504,945 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 575,000 727,375 Brazilian Government, Sr. Unscd. Bonds 8.88 4/15/24 250,000 348,750 Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 b 787,500 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 600,000 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 2,000,000 2,415,000 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 1,000,000 1,254,000 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 2/16/17 2,000,000 2,004,856 European Bank for Reconstruction and Development, Unscd. Notes 1.75 6/14/19 500,000 b 497,854 European Investment Bank, Sr. Unscd. Bonds 1.00 8/17/17 1,000,000 996,061 European Investment Bank, Sr. Unscd. Bonds 1.63 9/1/15 2,400,000 2,434,061 European Investment Bank, Sr. Unscd. Notes 1.75 3/15/17 1,250,000 1,274,375 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 500,000 496,847 European Investment Bank, Sr. Unscd. Notes 2.25 3/15/16 2,750,000 2,828,889 European Investment Bank, Sr. Unscd. Notes 2.88 9/15/20 2,000,000 b 2,080,532 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 368,273 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 4,117,319 Export Development Canada, Sr. Unscd. Notes 0.63 12/15/16 500,000 498,062 Export Development Canada, Govt. Gtd. Bonds 1.75 8/19/19 400,000 397,909 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 1,026,668 Export-Import Bank of Korea, Sr. Unscd. Notes 4.00 1/14/24 1,500,000 1,591,306 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 32,621 FMS Wertmanagement, Govt. Gtd. Notes 1.13 10/14/16 1,000,000 1,008,333 Inter-American Development Bank, Notes 0.88 11/15/16 1,000,000 b 1,003,506 Inter-American Development Bank, Sr. Unscd. Notes 1.75 10/15/19 1,000,000 995,358 Inter-American Development Bank, Sr. Unscd. Notes 3.88 9/17/19 2,000,000 2,198,392 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 596,953 Inter-American Development Bank, Sr. Unscd. Notes 4.38 1/24/44 500,000 550,484 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 163,962 International Bank for Reconstruction and Development, Unscd. Notes 0.50 5/16/16 500,000 500,037 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.13 7/18/17 500,000 501,344 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 4/10/18 500,000 501,985 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 1.88 3/15/19 500,000 504,998 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.13 3/15/16 2,400,000 2,467,418 International Bank for Reconstruction and Development, Sr. Unscd. Notes 5.00 4/1/16 700,000 753,061 International Bank for Reconstruction and Development, Sr. Unscd. Notes 7.63 1/19/23 700,000 969,503 International Finance, Sr. Unscd. Notes 0.63 11/15/16 500,000 498,503 International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,162,351 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 168,290 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,599,070 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 778,256 Japan Bank for International Cooperation, Gov't Gtd. Notes 2.50 5/18/16 2,800,000 2,896,116 KFW, Gov't Gtd. Notes 0.50 7/15/16 1,000,000 998,629 KFW, Gov't Gtd. Notes 0.75 3/17/17 1,500,000 1,492,504 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,754,902 KFW, Gov't Gtd. Bonds 4.50 7/16/18 3,600,000 4,008,816 KFW, Gov't Gtd. Notes 4.88 1/17/17 1,240,000 1,359,364 KFW, Gov't Gtd. Notes 4.88 6/17/19 1,000,000 1,141,184 KFW, Gov't Gtd. Bonds 5.13 3/14/16 625,000 672,185 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 1,250,000 1,328,257 Korea Finance, Sr. Unscd. Notes 2.88 8/22/18 500,000 513,143 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 1.88 9/17/18 2,100,000 2,124,202 Landwirtschaftliche Rentenbank, Govt. Gtd. Bonds 5.13 2/1/17 950,000 1,048,735 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 700,000 705,250 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 350,000 396,375 Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 2,000,000 2,204,000 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,200,000 1,383,000 Mexican Government, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 1,340,000 1,731,950 OeKB, Gov't Gtd. Notes 1.63 3/12/19 500,000 496,434 OeKB, Govt. Gtd. Notes 4.88 2/16/16 1,500,000 1,599,912 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 222,300 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 864,500 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,096,200 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 1,000,000 c 1,062,500 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 500,000 518,650 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 568,750 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 1,760,000 2,091,408 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 556,250 Philippine Government, Sr. Unscd. Bonds 6.50 1/20/20 400,000 476,500 Philippine Government, Sr. Unscd. Bonds 9.38 1/18/17 400,000 479,000 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 800,000 1,259,000 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,268,000 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,562,750 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,718,250 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,213,253 Province of Manitoba Canada, Unscd. Debs., Ser. CB 8.80 1/15/20 10,000 13,126 Province of Manitoba Canada, Unscd. Debs. 8.88 9/15/21 450,000 617,069 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,511,393 Province of Ontario Canada, Sr. Unscd. Notes 4.75 1/19/16 990,000 1,052,136 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 1,094,072 Province of Quebec Canada, Unscd. Notes 5.13 11/14/16 725,000 795,701 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 264,571 Province of Quebec Canada, Sr. Unscd. Debs., Ser. PD 7.50 9/15/29 550,000 779,029 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,225,800 South African Government, Sr. Unscd. Notes 6.88 5/27/19 2,100,000 2,419,368 Swedish Export Credit, Sr. Unscd. Notes 0.63 5/31/16 600,000 600,155 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 398,904 Turkish Government, Sr. Unscd. Notes 3.25 3/23/23 800,000 b 747,360 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 1,000,000 950,000 Turkish Government, Unscd. Notes 6.63 2/17/45 900,000 1,047,375 Turkish Government, Sr. Unscd. Notes 7.00 9/26/16 200,000 220,750 Turkish Government, Sr. Unscd. Notes 7.00 3/11/19 500,000 576,875 Turkish Government, Sr. Unscd. Notes 8.00 2/14/34 600,000 799,500 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 793,125 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 403,500 Health Care2.3% AbbVie, Sr. Unscd. Notes 1.20 11/6/15 1,000,000 1,005,558 AbbVie, Sr. Unscd. Notes 2.90 11/6/22 3,000,000 2,898,846 Aetna, Sr. Unscd. Notes 3.95 9/1/20 1,000,000 1,073,819 Aetna, Sr. Unscd. Notes 4.75 3/15/44 500,000 527,212 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 390,734 Amerisourcebergen, Sr. Unscd. Notes 1.15 5/15/17 650,000 646,833 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,147,996 Amgen, Sr. Unscd. Notes 5.15 11/15/41 600,000 644,956 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 448,084 AstraZeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 676,607 Baxter International, Sr. Unscd. Notes 3.20 6/15/23 400,000 394,938 Baxter International, Sr. Unscd. Notes 6.25 12/1/37 200,000 255,770 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,900,000 1,942,638 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 1,700,000 1,969,970 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 524,001 Cardinal Health, Sr. Unscd. Notes 1.70 3/15/18 600,000 594,033 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 500,000 495,119 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 306,884 Carefusion, Sr. Unscd. Notes 3.88 5/15/24 650,000 651,761 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 497,485 Celgene, Sr. Unscd. Notes 4.00 8/15/23 750,000 781,107 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,083,914 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 670,927 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 895,985 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 263,115 Express Scripts, Gtd. Notes 3.13 5/15/16 1,400,000 1,455,227 Gilead Sciences, Sr. Unscd. Notes 3.05 12/1/16 1,500,000 1,567,461 Gilead Sciences, Sr. Unscd. Bonds 3.70 4/1/24 1,000,000 1,027,124 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 843,823 GlaxoSmithKline Capital, Gtd. Bonds 6.38 5/15/38 1,000,000 1,289,831 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 197,638 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 614,934 McKesson, Sr. Unscd. Notes 4.88 3/15/44 500,000 521,972 Medco Health Solutions, Gtd. Notes 7.13 3/15/18 1,500,000 1,764,104 Medtronic, Sr. Unscd. Notes 4.63 3/15/44 1,000,000 1,038,854 Medtronic, Sr. Unscd. Notes, Ser. B 4.75 9/15/15 360,000 377,247 Merck & Co., Sr. Unscd. Notes 0.70 5/18/16 1,000,000 1,002,516 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 910,881 Merck Sharp & Dohme, Gtd. Debs. 6.40 3/1/28 150,000 192,512 Mylan, Sr. Unscd. Notes 1.35 11/29/16 300,000 300,386 Mylan, Sr. Unscd. Notes 5.40 11/29/43 300,000 324,857 Novartis Capital, Gtd. Notes 4.40 5/6/44 940,000 980,380 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 1,400,000 1,586,535 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 2,400,000 2,821,975 Quest Diagnostic, Gtd. Notes 3.20 4/1/16 1,000,000 1,034,798 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 527,746 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 61,040 Quest Diagnostics, Sr. Unscd. Notes 4.25 4/1/24 300,000 305,684 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,518,859 St. Jude Medical, Sr. Unscd. Notes 3.25 4/15/23 500,000 495,457 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 500,000 495,271 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 486,000 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 101,211 Thermo Fisher Scientific, Sr. Unscd. Notes 1.30 2/1/17 500,000 499,889 Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 550,840 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,098,014 WellPoint, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,683,020 WellPoint, Sr. Unscd. Notes 5.25 1/15/16 375,000 399,263 WellPoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 72,974 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 246,893 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 262,963 Zoetis, Sr. Unscd. Notes 1.15 2/1/16 500,000 501,895 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 499,050 Industrial1.3% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 935,054 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,338,018 Burlington Northern Santa Fe, Sr. Unscd. Notes 4.45 3/15/43 600,000 602,660 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 821,436 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 128,536 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 140,846 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 133,688 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,237,157 Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 502,708 Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 466,774 CSX, Sr. Unscd. Notes 4.75 5/30/42 1,200,000 1,257,097 Eaton, Gtd. Notes 1.50 11/2/17 500,000 499,222 Eaton, Gtd. Notes 4.15 11/2/42 400,000 384,084 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 253,841 FedEx, Gtd. Notes 4.00 1/15/24 750,000 783,548 General Electric, Sr. Unscd. Notes 4.50 3/11/44 500,000 523,342 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,122,980 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 1,000,000 946,518 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 229,517 John Deere Capital, Sr. Unscd. Notes 1.13 6/12/17 115,000 114,858 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 500,000 569,257 L-3 Communications, Gtd. Notes 1.50 5/28/17 750,000 747,547 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 572,911 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 1,200,000 1,276,236 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,337 Northrop Grumman Systems, Gtd. Notes 7.75 2/15/31 1,100,000 1,522,056 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 196,018 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 932,312 Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 391,455 Union Pacific, Sr. Unscd. Notes 4.75 12/15/43 140,000 152,381 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 357,662 Union Pacific, Sr. Unscd. Notes 4.85 6/15/44 1,000,000 1,115,019 United Airlines 2013-1 A PTT, 1st Lien Notes 4.30 8/15/25 1,000,000 1,030,000 United Airlines 2014-2 A PTT, Pass Thru Certs 3.75 9/3/26 300,000 300,000 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,661,002 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 555,008 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 14,667 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 2,100,000 2,117,995 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 801,483 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 65,678 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 67,920 Waste Management, Gtd. Notes 3.50 5/15/24 500,000 502,370 Waste Management, Gtd. Notes 7.00 7/15/28 150,000 195,266 Information Technology1.0% Apple, Sr. Unscd. Notes 0.45 5/3/16 500,000 499,408 Apple, Sr. Unscd. Notes 1.00 5/3/18 500,000 489,287 Apple, Sr. Unscd. Notes 1.05 5/5/17 500,000 499,739 Apple, Sr. Unscd. Notes 2.40 5/3/23 500,000 472,953 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 804,231 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 504,070 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 500,000 514,506 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 521,838 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 750,625 Ebay, Sr. Unscd. Notes 4.00 7/15/42 700,000 624,490 EMC, Sr. Unscd. Notes 1.88 6/1/18 1,000,000 999,382 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 319,083 Hewlett-Packard, Sr. Unscd. Notes 3.00 9/15/16 1,000,000 1,039,680 Hewlett-Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 630,818 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 856,115 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,166,089 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 723,785 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 680,570 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 425,000 563,533 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 389,509 Leidos Holdings, Gtd. Notes, Ser. 1 5.95 12/1/40 700,000 710,882 Lender Processing Service, Gtd. Notes 5.75 4/15/23 500,000 538,000 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,104,433 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 782,208 Moody's, Sr. Unscd. Notes 2.75 7/15/19 1,000,000 1,006,837 Oracle, Sr. Unscd. Notes 2.80 7/8/21 1,600,000 1,592,309 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,354,709 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 171,419 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 642,423 Seagate HDD, Gtd. Notes 4.75 6/1/23 800,000 c 812,000 Seagate Technology HDD, Gtd. Notes 6.80 10/1/16 125,000 138,750 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 501,601 Materials1.2% Airgas, Sr. Unscd. Notes 2.38 2/15/20 500,000 492,424 Avery Dennison, Sr. Unscd. Notes 3.35 4/15/23 1,000,000 975,524 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,356,053 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 489,341 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 2,034,087 CF Industries, Gtd. Notes 3.45 6/1/23 500,000 493,573 CF Industries, Gtd. Notes 4.95 6/1/43 500,000 501,340 Cliffs Natural Resources, Sr. Unscd. Notes 4.80 10/1/20 600,000 b 589,574 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,167,277 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 485,500 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 288,961 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 5.25 12/15/16 1,900,000 2,091,075 E. I. du Pont de Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 648,778 Ecolab, Sr. Unscd. Notes 5.50 12/8/41 650,000 762,212 Freeport-McMoRan, Gtd. Notes 3.10 3/15/20 1,500,000 1,510,633 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 600,000 626,818 Glencore Canada, Gtd. Notes 5.50 6/15/17 165,000 180,885 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 507,154 International Paper, Sr. Unscd. Notes 4.80 6/15/44 1,000,000 994,113 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,200,000 1,252,187 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 474,605 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 b 314,984 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 1,055,377 Potash Corp of Saskatchewan, Sr. Unscd. Notes 3.63 3/15/24 500,000 509,925 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 462,860 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,110,885 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 20,000 23,421 Sigma-Aldrich, Sr. Unscd. Notes 3.38 11/1/20 500,000 521,245 Teck Resources, Gtd. Notes 6.25 7/15/41 1,300,000 1,402,118 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 113,410 Vale Overseas, Gtd. Notes 4.38 1/11/22 1,200,000 1,229,064 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 563,660 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 1,007,730 Municipal Bonds.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,339,130 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 880,051 California, GO (Various Purpose) 3.95 11/1/15 400,000 417,684 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,425,820 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,379,104 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 500,000 504,855 Illinois, GO (Pension Funding Series) 5.10 6/1/33 2,130,000 2,078,965 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,954,784 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 950,333 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,133,738 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 704,173 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 2,000,000 2,294,280 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 680,000 826,309 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 6.00 11/1/40 550,000 689,343 University of California Regents, General Revenue 1.80 7/1/19 480,000 472,882 University of California Regents, General Revenue 4.77 5/15/44 500,000 518,450 Telecommunications1.6% America Movil SAB de CV, Gtd. Notes 2.38 9/8/16 1,000,000 1,025,452 America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,424,813 America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 120,149 AT&T, Sr. Unscd. Notes 2.50 8/15/15 1,334,000 1,360,565 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 491,334 AT&T, Sr. Unscd. Notes 4.35 6/15/45 600,000 567,152 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,634,401 AT&T, Sr. Unscd. Bonds 5.50 2/1/18 950,000 1,070,869 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 693,259 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 250,000 249,724 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 659,376 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 277,036 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 376,000 470,211 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 1,000,000 1,102,872 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 537,971 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 400,000 465,118 Corning, Sr. Unscd. Notes 3.70 11/15/23 400,000 413,316 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,324,092 GTE, Gtd. Debs. 6.94 4/15/28 100,000 122,184 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 352,207 Motorola Solutions, Sr. Unscd. Debs. 7.50 5/15/25 1,450,000 1,839,380 Orange, Sr. Unscd. Notes 9.00 3/1/31 945,000 a 1,417,417 Pacific-Bell Telephone, Gtd. Debs. 7.13 3/15/26 310,000 397,887 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 334,539 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 1,000,000 1,041,073 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 1,145,000 1,458,350 Verizon Communications, Sr. Unscd. Notes 1.35 6/9/17 500,000 499,593 Verizon Communications, Sr. Unscd. Notes 2.00 11/1/16 600,000 612,332 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 766,463 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 900,000 923,681 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,300,000 1,387,274 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 1,000,000 882,469 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,829,375 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 645,024 Verizon Communications, Sr. Unscd. Notes 6.40 9/15/33 1,250,000 1,554,618 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 1,950,000 2,457,860 Verizon Communications, Sr. Unscd. Notes 7.75 12/1/30 690,000 956,397 Vodafone Group, Sr. Unscd. Notes 1.50 2/19/18 500,000 495,022 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 613,944 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 297,851 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 173,200 U.S. Government Agencies3.7% Federal Farm Credit Bank, Bonds 0.54 11/7/16 500,000 496,720 Federal Farm Credit Bank, Bonds 5.13 8/25/16 1,200,000 1,311,139 Federal Home Loan Bank, Notes 0.38 2/19/16 5,000,000 5,000,095 Federal Home Loan Bank, Bonds 0.38 6/24/16 1,500,000 1,495,211 Federal Home Loan Bank, Bonds 1.25 2/28/18 570,000 567,588 Federal Home Loan Bank, Bonds 4.75 12/16/16 1,000,000 1,092,869 Federal Home Loan Bank, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,216,526 Federal Home Loan Bank, Bonds 5.00 11/17/17 2,600,000 2,915,416 Federal Home Loan Bank, Bonds, Ser. 656 5.38 5/18/16 320,000 347,848 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 b 619,647 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,443,310 Federal Home Loan Mortgage Corp. 4.50 10/1/40 5,258,433 d 5,659,749 Federal Home Loan Mortgage Corp., Notes 0.42 9/18/15 850,000 d 851,618 Federal Home Loan Mortgage Corp., Notes 0.70 10/25/16 1,150,000 d 1,146,066 Federal Home Loan Mortgage Corp., Notes 1.00 9/29/17 3,000,000 d 2,982,726 Federal Home Loan Mortgage Corp., Notes 1.03 11/28/17 500,000 d 497,536 Federal Home Loan Mortgage Corp., Notes 1.20 6/12/18 785,000 d 776,826 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 d 2,416,338 Federal Home Loan Mortgage Corp., Notes 2.00 8/25/16 2,000,000 d 2,056,284 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,583,435 Federal Home Loan Mortgage Corp., Notes 3.06 6/14/28 135,000 d 126,030 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 d 1,743,904 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 b,d 1,413,066 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 911,563 Federal Home Loan Mortgage Corp., Notes 5.00 8/1/33 1,000,000 d 1,099,258 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 b,d 824,052 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 b,d 732,925 Federal Home Loan Mortgage Corp., Notes 5.25 4/18/16 4,600,000 d 4,973,129 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,381,693 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 b,d 567,972 Federal National Mortgage Association Notes 1.88 9/18/18 2,000,000 d 2,018,308 Federal National Mortgage Association Notes 1.88 2/19/19 2,000,000 d 2,012,620 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d,e 2,324,762 Federal National Mortgage Association, Notes 0.38 12/21/15 2,500,000 b,d 2,501,513 Federal National Mortgage Association, Notes 0.50 10/22/15 500,000 d 501,570 Federal National Mortgage Association, Notes 0.52 2/26/16 750,000 d 750,204 Federal National Mortgage Association, Notes 0.88 2/8/18 3,000,000 d 2,957,841 Federal National Mortgage Association, Notes 1.00 12/28/17 750,000 d 744,696 Federal National Mortgage Association, Notes 1.00 2/15/18 700,000 d 691,775 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 1,000,000 d 980,721 Federal National Mortgage Association, Notes 1.13 3/28/18 415,000 d 411,254 Federal National Mortgage Association, Notes 1.25 1/30/17 2,000,000 d 2,018,304 Federal National Mortgage Association, Notes 1.63 10/26/15 2,700,000 d 2,745,905 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 892,110 Federal National Mortgage Association, Notes 5.00 3/15/16 1,240,000 d 1,331,824 Federal National Mortgage Association, Notes 5.00 5/11/17 1,200,000 d 1,330,663 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 d 1,343,362 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,409,680 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,808,015 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 52,171 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 676,119 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,454,736 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 847,786 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 222,633 U.S. Government Agencies/Mortgage-Backed30.1% Federal Home Loan Mortgage Corp.: 2.00% 1,300,000 d,f 1,270,572 2.50% 2,700,000 d,f 2,713,422 3.00% 700,000 d,f 720,235 3.50% 3,000,000 d,f 3,069,397 4.00% 6,200,000 d,f 6,509,418 4.50% 1,900,000 d,f 2,043,881 2.14%, 8/1/43 1,364,726 a,d 1,374,800 2.24%, 7/1/43 508,402 a,d 513,078 2.46%, 10/1/43 555,253 a,d 564,305 2.50%, 10/1/27 - 11/1/42 9,599,131 d 9,644,924 3.00%, 12/1/25 - 10/1/43 35,082,834 d 34,913,746 3.50%, 3/1/26 - 8/1/42 27,960,457 d 28,651,042 4.00%, 11/1/14 - 2/1/44 23,529,715 d 24,777,659 4.50%, 2/1/18 - 4/1/41 15,414,657 d 16,571,314 5.00%, 12/1/17 - 1/1/40 15,265,102 d 16,701,911 5.50%, 8/1/16 - 1/1/40 10,826,614 d 12,011,974 6.00%, 9/1/14 - 7/1/39 4,936,489 d 5,534,816 6.50%, 4/1/16 - 3/1/39 2,762,911 d 3,117,915 7.00%, 9/1/15 - 7/1/37 177,002 d 198,825 7.50%, 2/1/23 - 11/1/33 40,087 d 44,252 8.00%, 2/1/17 - 10/1/31 43,322 d 50,552 8.50%, 10/1/18 - 6/1/30 1,442 d 1,664 Ser. K714, Cl. A1 2.08%, 12/25/19 801,839 d 816,022 Ser. K017, Cl. A2 2.87%, 12/25/21 750,000 d 765,940 Ser. K032, Cl. A1 3.02%, 2/25/23 575,424 d 598,036 Ser. K033, Cl. A2 3.06%, 7/25/23 1,000,000 a,d 1,013,945 Ser. K032, Cl. A2 3.31%, 5/25/23 1,250,000 a,d 1,292,293 Ser. K014, Cl. A2 3.87%, 4/25/21 1,800,000 d 1,950,807 Ser. K012, Cl. A2 4.19%, 12/25/20 1,284,000 a,d 1,416,411 Federal National Mortgage Association: 2.00% 2,200,000 d,f 2,146,719 2.50% 11,200,000 d,f 11,193,352 3.00% 9,500,000 d,f 9,563,403 3.50% 12,800,000 d,f 13,089,735 4.00% 19,100,000 d,f 20,087,306 4.50% 6,200,000 d,f 6,675,839 5.00% 1,800,000 d,f 1,984,342 5.50% 550,000 d,f 609,761 2.18%, 5/1/43 564,184 a,d 567,057 2.50%, 7/1/27 - 5/1/43 8,746,056 d 8,744,289 2.74%, 11/1/43 266,857 a,d 272,464 2.94%, 5/1/42 373,094 a,d 384,852 3.00%, 10/1/26 - 1/1/44 53,420,559 d 53,123,489 3.05%, 12/1/41 579,836 a,d 605,515 3.50%, 11/1/25 - 2/1/44 45,464,898 d 46,705,578 4.00%, 2/1/24 - 5/1/42 45,315,360 d 47,912,386 4.50%, 4/1/18 - 11/1/40 32,106,316 d 34,621,292 5.00%, 11/1/17 - 6/1/40 18,529,819 d 20,396,680 5.50%, 12/1/14 - 12/1/38 13,998,458 d 15,523,233 6.00%, 5/1/16 - 11/1/38 7,725,528 d 8,681,376 6.50%, 6/1/15 - 9/1/38 2,033,256 d 2,299,238 7.00%, 6/1/15 - 3/1/38 442,444 d 492,001 7.50%, 8/1/15 - 6/1/31 79,771 d 89,873 8.00%, 6/1/15 - 8/1/30 17,308 d 19,775 8.50%, 9/1/15 - 7/1/30 5,836 d 6,037 9.00%, 10/1/30 2,076 d 2,194 Ser. 2013-M14, Cl. APT 2.61%, 4/25/23 1,213,821 a,d 1,199,911 Ser. 2014-M3, Cl. AB2 3.46%, 1/25/24 800,000 a,d 822,498 Government National Mortgage Association I: 3.00% 4,000,000 f 4,004,094 2.50%, 2/15/28 1,550,381 1,579,149 3.00%, 9/15/42 - 8/15/43 1,599,999 1,604,623 3.50%, 2/15/26 - 10/15/42 5,262,256 5,434,280 4.00%, 2/15/41 - 3/15/41 7,084,470 7,530,991 4.50%, 1/15/19 - 2/15/41 11,317,312 12,287,193 5.00%, 1/15/17 - 4/15/40 13,882,714 15,255,212 5.50%, 9/15/20 - 11/15/38 4,499,856 4,985,488 6.00%, 2/15/17 - 4/15/39 5,072,029 5,751,353 6.50%, 2/15/24 - 2/15/39 1,110,255 1,285,918 7.00%, 10/15/27 - 8/15/32 95,106 107,658 7.50%, 10/15/14 - 11/15/30 77,786 86,771 8.00%, 8/15/24 - 3/15/32 18,349 22,126 8.25%, 6/15/27 1,961 2,284 8.50%, 10/15/26 9,749 11,243 9.00%, 2/15/22 - 2/15/23 8,853 9,048 Government National Mortgage Association II: 3.00% 14,600,000 f 14,644,599 3.50% 30,800,000 f 31,780,437 4.00% 23,200,000 f 24,578,567 4.50% 15,000,000 f 16,294,714 5.00% 5,400,000 f 5,923,654 2.00%, 10/20/42 - 6/20/43 1,959,744 a 2,015,774 2.50%, 4/20/28 - 9/20/43 1,063,228 1,024,711 2.50%, 1/20/43 - 11/20/43 1,931,549 a 1,975,695 3.00%, 11/20/27 - 10/20/43 13,818,826 13,998,499 3.00%, 7/20/42 1,019,875 a 1,060,961 3.50%, 9/20/28 - 4/20/43 5,339,949 5,528,412 3.50%, 3/20/41 - 5/20/41 912,108 a 961,513 4.00%, 9/20/43 - 4/20/44 3,088,751 3,279,065 4.50%, 7/20/41 - 6/20/43 2,509,227 2,734,570 5.00%, 3/20/37 - 11/20/43 3,484,974 3,841,912 5.50%, 10/20/31 - 11/20/42 2,791,254 3,090,642 6.50%, 2/20/28 892 1,024 8.50%, 7/20/25 773 879 Federal Home Loan Mortgage Corp.: 2.13%, 2/1/35 332,479 a,d 354,353 2.14%, 8/1/37 67,781 a,d 72,202 2.25%, 6/1/35 5,099 a,d 5,420 2.25%, 3/1/37 77,586 a,d 82,083 2.38%, 4/1/33 4,878 a,d 5,191 2.38%, 2/1/34 183,586 a,d 196,154 2.38%, 12/1/34 15,507 a,d 16,547 2.38%, 4/1/36 131,431 a,d 139,514 2.40%, 6/1/36 7,987 a,d 8,069 2.41%, 3/1/36 7,496 a,d 8,014 2.42%, 8/1/35 121,391 a,d 129,605 2.44%, 12/1/34 32,844 a,d 34,888 2.53%, 11/1/33 4,174 a,d 4,487 4.53%, 6/1/34 4,679 a,d 4,873 5.16%, 8/1/34 2,995 a,d 3,132 Federal National Mortgage Association: 2.09%, 2/1/37 3,826 a,d 4,080 2.11%, 12/1/35 7,198 a,d 7,268 2.19%, 10/1/34 16,462 a,d 17,547 2.25%, 3/1/34 156,029 a,d 167,895 2.25%, 6/1/34 167,211 a,d 179,938 2.25%, 11/1/36 129,701 a,d 137,043 2.32%, 12/1/36 25,743 a,d 25,968 2.33%, 6/1/34 56,043 a,d 60,205 2.33%, 1/1/35 169,486 a,d 182,691 2.35%, 3/1/37 53,368 a,d 57,016 2.39%, 5/1/33 6,218 a,d 6,261 2.39%, 9/1/33 6,472 a,d 6,757 2.40%, 11/1/32 11,808 a,d 12,317 2.41%, 2/1/37 126,635 a,d 136,195 2.44%, 11/1/36 31,480 a,d 33,356 2.46%, 8/1/35 62,827 a,d 67,375 2.56%, 9/1/33 17,803 a,d 18,996 4.33%, 1/1/35 7,152 a,d 7,496 5.07%, 6/1/35 9,879 a,d 10,388 5.20%, 11/1/35 2,696 a,d 2,896 U.S. Government Securities34.6% U.S. Treasury Bonds: 2.75%, 8/15/42 3,200,000 2,876,749 2.75%, 11/15/42 8,482,000 7,610,610 2.88%, 5/15/43 9,812,000 9,017,071 3.00%, 5/15/42 3,500,000 3,317,069 3.13%, 11/15/41 5,750,000 5,599,063 3.13%, 2/15/42 20,000 19,444 3.13%, 2/15/43 2,990,000 2,892,592 3.38%, 5/15/44 2,300,000 2,328,032 3.63%, 8/15/43 2,885,000 b 3,062,156 3.63%, 2/15/44 8,000,000 b 8,486,248 3.75%, 8/15/41 1,000,000 1,090,859 3.75%, 11/15/43 7,435,000 8,069,882 3.88%, 8/15/40 5,000,000 b 5,569,530 4.38%, 11/15/39 2,212,000 2,658,548 4.50%, 2/15/36 1,665,000 2,027,657 4.50%, 5/15/38 1,572,000 1,917,103 4.50%, 8/15/39 2,690,000 3,290,206 4.63%, 2/15/40 860,000 1,073,118 4.75%, 2/15/37 2,500,000 3,145,313 4.75%, 2/15/41 1,190,000 1,517,250 5.25%, 2/15/29 1,640,000 2,097,534 5.38%, 2/15/31 3,710,000 b 4,867,924 6.00%, 2/15/26 80,000 106,538 6.50%, 11/15/26 1,200,000 1,674,656 6.63%, 2/15/27 780,000 1,102,055 6.75%, 8/15/26 1,150,000 b 1,630,304 6.88%, 8/15/25 300,000 423,141 7.13%, 2/15/23 1,920,000 2,627,700 8.00%, 11/15/21 970,000 1,348,111 8.13%, 5/15/21 1,500,000 2,070,468 8.75%, 5/15/17 2,395,000 2,913,855 8.88%, 8/15/17 2,725,000 3,366,225 8.88%, 2/15/19 1,500,000 b 1,980,234 9.00%, 11/15/18 660,000 866,662 9.88%, 11/15/15 700,000 787,309 U.S. Treasury Notes: 0.25%, 8/15/15 1,060,000 1,061,180 0.25%, 9/15/15 5,144,000 5,149,226 0.25%, 10/15/15 6,400,000 6,404,877 0.25%, 10/31/15 4,000,000 b 4,002,656 0.25%, 11/30/15 4,015,000 4,015,940 0.25%, 12/15/15 1,800,000 1,800,106 0.25%, 12/31/15 3,355,000 b 3,355,329 0.25%, 2/29/16 4,030,000 4,024,963 0.25%, 4/15/16 7,120,000 7,102,058 0.25%, 5/15/16 7,945,000 7,917,844 0.38%, 8/31/15 5,015,000 5,026,850 0.38%, 1/15/16 660,000 660,928 0.38%, 1/31/16 3,500,000 b 3,504,512 0.38%, 2/15/16 7,340,000 7,346,738 0.38%, 3/15/16 6,770,000 6,772,248 0.38%, 3/31/16 6,000,000 6,000,234 0.38%, 4/30/16 4,055,000 4,052,624 0.38%, 5/31/16 3,950,000 3,943,984 0.50%, 6/15/16 7,985,000 7,987,028 0.50%, 6/30/16 3,880,000 b 3,879,697 0.50%, 7/31/16 3,800,000 3,797,477 0.50%, 7/31/17 4,640,000 4,566,414 0.63%, 7/15/16 3,240,000 3,246,010 0.63%, 8/15/16 4,175,000 4,179,405 0.63%, 11/15/16 3,765,000 3,758,528 0.63%, 12/15/16 3,154,000 b 3,145,500 0.63%, 2/15/17 3,780,000 3,761,100 0.63%, 5/31/17 6,500,000 6,438,302 0.63%, 8/31/17 3,700,000 3,647,971 0.63%, 9/30/17 5,983,000 b 5,888,349 0.63%, 11/30/17 5,040,000 4,943,136 0.63%, 4/30/18 1,864,000 1,811,212 0.75%, 1/15/17 3,755,000 3,751,478 0.75%, 3/15/17 3,790,000 b 3,779,786 0.75%, 6/30/17 4,817,000 4,782,944 0.75%, 10/31/17 7,220,000 7,121,851 0.75%, 12/31/17 3,100,000 3,048,171 0.75%, 2/28/18 6,300,000 6,171,291 0.75%, 3/31/18 3,300,000 3,227,298 0.88%, 9/15/16 2,900,000 2,915,179 0.88%, 11/30/16 5,000,000 5,019,335 0.88%, 12/31/16 2,000,000 b 2,005,312 0.88%, 1/31/17 4,320,000 4,328,100 0.88%, 2/28/17 6,010,000 6,013,522 0.88%, 4/15/17 3,805,000 b 3,802,919 0.88%, 4/30/17 4,500,000 4,493,673 0.88%, 5/15/17 1,885,000 b 1,881,466 0.88%, 6/15/17 3,625,000 3,613,955 0.88%, 7/15/17 3,540,000 3,527,415 0.88%, 1/31/18 776,000 764,966 0.88%, 7/31/19 3,400,000 3,252,046 1.00%, 8/31/16 3,600,000 3,630,798 1.00%, 9/30/16 7,801,000 b 7,861,637 1.00%, 3/31/17 7,000,000 b 7,021,056 1.00%, 5/31/18 3,900,000 3,836,169 1.00%, 9/30/19 2,960,000 2,839,750 1.00%, 11/30/19 4,700,000 4,492,537 1.13%, 12/31/19 2,800,000 2,689,968 1.13%, 3/31/20 4,250,000 4,060,743 1.13%, 4/30/20 3,160,000 3,014,343 1.25%, 8/31/15 8,162,000 b 8,258,287 1.25%, 9/30/15 3,679,000 3,724,844 1.25%, 10/31/15 11,881,000 12,036,237 1.25%, 10/31/18 4,430,000 4,369,433 1.25%, 11/30/18 4,400,000 4,333,485 1.25%, 1/31/19 3,105,000 3,051,877 1.38%, 11/30/15 6,835,000 6,937,662 1.38%, 6/30/18 3,415,000 3,403,259 1.38%, 7/31/18 1,780,000 1,771,796 1.38%, 9/30/18 5,058,000 b 5,021,051 1.38%, 11/30/18 1,341,000 1,328,324 1.38%, 12/31/18 1,920,000 1,899,600 1.38%, 2/28/19 4,998,000 4,930,252 1.38%, 1/31/20 4,650,000 4,521,762 1.38%, 5/31/20 2,300,000 2,222,016 1.50%, 6/30/16 6,740,000 6,865,977 1.50%, 8/31/18 4,905,000 4,900,399 1.50%, 12/31/18 6,550,000 6,511,624 1.50%, 1/31/19 5,534,000 5,495,306 1.50%, 2/28/19 3,910,000 3,878,689 1.50%, 3/31/19 3,000,000 2,974,923 1.50%, 5/31/19 2,440,000 b 2,412,550 1.63%, 3/31/19 4,900,000 4,882,581 1.63%, 4/30/19 7,000,000 6,969,375 1.63%, 6/30/19 4,000,000 b 3,976,408 1.63%, 7/31/19 3,900,000 3,875,321 1.63%, 11/15/22 6,180,000 5,816,443 1.75%, 5/31/16 3,500,000 b 3,582,170 1.75%, 10/31/18 1,400,000 1,409,516 1.75%, 10/31/20 2,320,000 2,272,693 1.75%, 5/15/22 7,000,000 6,703,319 1.75%, 5/15/23 11,321,000 b 10,678,001 1.88%, 8/31/17 3,140,000 3,215,555 1.88%, 9/30/17 5,570,000 b 5,698,806 1.88%, 10/31/17 5,000,000 5,112,110 1.88%, 6/30/20 3,800,000 3,773,134 2.00%, 1/31/16 1,825,000 1,871,552 2.00%, 4/30/16 8,135,000 8,357,915 2.00%, 7/31/20 4,500,000 b 4,496,661 2.00%, 9/30/20 1,145,000 1,140,080 2.00%, 11/30/20 2,868,000 b 2,848,730 2.00%, 2/28/21 5,457,000 5,399,658 2.00%, 5/31/21 2,690,000 2,653,013 2.00%, 11/15/21 4,930,000 4,840,067 2.00%, 2/15/22 4,372,000 4,280,459 2.00%, 2/15/23 4,955,000 4,789,706 2.13%, 12/31/15 7,035,000 7,219,669 2.13%, 2/29/16 3,000,000 3,084,375 2.13%, 8/31/20 3,190,000 3,203,459 2.13%, 1/31/21 3,130,000 3,124,497 2.13%, 6/30/21 3,750,000 3,725,243 2.13%, 8/15/21 4,805,000 4,772,528 2.25%, 3/31/16 60,000 61,862 2.25%, 11/30/17 5,000,000 5,169,725 2.25%, 3/31/21 3,665,000 3,679,601 2.25%, 4/30/21 3,675,000 b 3,687,201 2.25%, 7/31/21 3,800,000 3,802,968 2.38%, 3/31/16 1,753,000 1,811,068 2.38%, 7/31/17 1,320,000 1,371,666 2.38%, 12/31/20 3,355,000 3,405,063 2.50%, 6/30/17 6,520,000 6,800,666 2.50%, 8/15/23 7,366,000 b 7,378,949 2.50%, 5/15/24 8,255,000 b 8,210,497 2.63%, 8/15/20 5,550,000 5,739,266 2.63%, 11/15/20 7,011,000 7,237,490 2.75%, 11/30/16 3,700,000 3,875,461 2.75%, 5/31/17 7,230,000 b 7,592,628 2.75%, 12/31/17 3,600,000 3,780,421 2.75%, 2/15/19 5,150,000 5,397,643 2.75%, 11/15/23 10,107,000 b 10,317,428 2.75%, 2/15/24 4,070,000 b 4,146,789 3.00%, 8/31/16 3,690,000 3,875,507 3.00%, 9/30/16 4,560,000 4,795,483 3.00%, 2/28/17 1,500,000 1,583,672 3.13%, 10/31/16 5,000,000 5,275,780 3.13%, 1/31/17 480,000 b 507,844 3.13%, 4/30/17 2,830,000 3,000,241 3.13%, 5/15/19 5,000,000 5,325,000 3.13%, 5/15/21 6,750,000 7,157,903 3.25%, 5/31/16 1,083,000 1,138,398 3.25%, 6/30/16 4,020,000 4,231,677 3.25%, 7/31/16 4,060,000 4,280,129 3.25%, 12/31/16 4,700,000 4,982,733 3.25%, 3/31/17 3,000,000 b 3,188,436 3.38%, 11/15/19 4,970,000 b 5,364,300 3.50%, 2/15/18 1,700,000 1,829,027 3.50%, 5/15/20 4,500,000 4,887,072 3.63%, 8/15/19 3,210,000 3,497,898 3.63%, 2/15/20 5,430,000 b 5,932,063 3.63%, 2/15/21 5,760,000 6,297,523 3.75%, 11/15/18 3,000,000 3,274,923 4.25%, 8/15/15 240,000 250,191 4.25%, 11/15/17 5,000,000 5,492,970 4.50%, 11/15/15 220,000 232,087 4.50%, 2/15/16 425,000 452,160 4.63%, 11/15/16 3,300,000 3,596,485 4.75%, 8/15/17 2,387,000 2,651,341 4.88%, 8/15/16 90,000 97,875 5.13%, 5/15/16 1,800,000 1,950,329 Utilities1.9% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 250,000 271,862 AGL Capital, Gtd. Notes 3.50 9/15/21 193,000 199,417 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 260,326 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 281,705 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 622,265 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 753,117 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 971,000 1,220,389 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 512,106 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 548,846 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 685,660 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 256,601 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 218,686 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 2,075,000 2,164,148 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 124,594 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 501,507 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 730,954 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 513,452 Duke Energy Carolinas, First Mortgage Notes 4.00 9/30/42 500,000 491,097 Duke Energy Florida First Mortgage Bonds 6.40 6/15/38 150,000 200,878 Empresa Nacional de Electricidad, Sr. Unscd. Notes 4.25 4/15/24 500,000 502,395 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,355,818 Georgia Power, Sr. Unscd. Note 4.30 3/15/42 1,300,000 1,310,026 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,815,652 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 31,867 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 973,858 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,791,620 NextEra Energy Capital, Gtd. Debs. 2.40 9/15/19 500,000 501,881 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 1,950,869 Oncor Electric Delivery, Sr. Scd. Notes 5.00 9/30/17 500,000 555,326 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 217,288 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 344,722 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 1,000,000 1,073,612 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 574,955 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 948,228 PacifiCorp, First Mortgage Bonds 5.75 4/1/37 1,035,000 1,280,636 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 562,267 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 399,049 PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 413,678 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 1,000,000 1,113,718 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 675,733 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 182,403 Public Service Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,539,858 Public Service Electric & Gas, Sr. Scd. Notes, Ser. D 5.25 7/1/35 230,000 269,489 San Diego Gas & Electric, First Mortgage Bonds 3.60 9/1/23 400,000 417,928 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 505,258 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 267,802 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 b 1,511,706 Southern California Edison, First Mortgage Debs., Ser. 08-A 5.95 2/1/38 70,000 88,951 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 576,540 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 113,288 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 2,000,000 2,082,466 Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 169,699 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 512,046 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,500,000 1,695,233 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 988,080 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 b 490,237 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 533,614 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 829,983 Total Bonds and Notes (cost $2,210,218,298) Other Investment7.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $163,716,331) 163,716,331 g Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,495,939) 18,495,939 g Total Investments (cost $2,392,430,568) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO General Obligation REIT Real Estate Investment Trust a Variable rate securityinterest rate subject to periodic change. b Security, or portion thereof, on loan. At July 31, 2014, the value of the fund's securities on loan was $158,112,148 and the value of the collateral held by the fund was $164,628,302, consisting of cash collateral of $18,495,939 and U.S. Government & Agency securities valued at $146,132,363. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $3,646,990 or .16% of net assets. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f This security is traded on a To-Be-Announced ("TBA") basis. g Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $59,310,596 of which $72,202,219 related to appreciated investment securities and $12,891,623 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 68.4 Corporate Bonds 24.2 Money Market Investments 8.0 Foreign/Governmental 5.0 Commercial Mortgage-Backed 1.6 Municipal Bonds .8 Asset-Backed .4 † Based on net assets. See notes to financial statements. TBA SALE COMMITMENTS July 31, 2014 (Unaudited) Principal Amount ($) Value ($) Federal Home Loan Mortgage Corp.: 4%, 8/1/28 400,000 a,b 422,687 4.50%, 8/1/18 800,000 a,b 844,187 5%, 8/1/18 3,300,000 a,b 3,495,036 5.50%, 8/1/33 2,400,000 a,b 2,652,282 Total Federal Home Loan Mortgage Corp. Federal National Mortgage Association: 4%, 8/18/29 4,650,000 a,b 4,918,465 4.50%, 8/18/29 1,800,000 a,b 1,902,431 5%, 8/1/18 300,000 a,b 316,824 Total Federal National Mortgage Association Government National Mortgage Association: 4%, 8/20/39 600,000 b 650,198 5%, 8/1/33 7,500,000 b 8,215,314 5.50%, 8/1/33 2,100,000 b 2,324,766 Total Government National Mortgage Association Total TBA Sale Commitments (proceeds $25,780,912) a The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 9,180,032 - Commercial Mortgage-Backed - 35,415,138 - Corporate Bonds+ - 546,451,334 - Foreign Government - 113,212,840 - Municipal Bonds+ - 18,569,901 - Mutual Funds 182,212,270 - - U.S. Government Agencies/Mortgage-Backed - 763,851,741 - U.S. Treasury - 782,809,186 - Liabilities ($) Other Financial Instruments: TBA Sales Commitments - (25,742,190 ) - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2014 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.8% General Motors 130,930 Banks10.8% Bank of America 575,240 8,772,410 Citigroup 220,220 10,770,960 JPMorgan Chase & Co. 246,700 14,227,189 PNC Financial Services Group 123,800 10,220,928 Regions Financial 992,050 10,059,387 Wells Fargo & Co. 154,960 7,887,464 Capital Goods5.8% Cummins 52,650 7,338,883 Danaher 54,530 4,028,676 Eaton 82,830 5,625,814 Fluor 99,700 7,265,139 Honeywell International 49,600 4,554,768 Owens Corning 127,650 4,346,483 Consumer Durables & Apparel1.7% PVH 46,320 5,103,538 Whirlpool 34,760 4,958,166 Diversified Financials6.5% Ameriprise Financial 67,480 8,070,608 Berkshire Hathaway, Cl. B 70,670 a 8,864,138 Goldman Sachs Group 42,030 7,265,726 Invesco 123,230 4,637,145 Voya Financial 236,610 8,778,231 Energy10.0% Anadarko Petroleum 80,020 8,550,137 EOG Resources 25,660 2,808,230 Exxon Mobil 101,420 10,034,495 Marathon Oil 225,360 8,732,700 Occidental Petroleum 192,090 18,769,114 Schlumberger 79,780 8,647,354 Exchange-Traded Funds1.0% Standard & Poor's Depository Receipts S&P rust 30,020 b Food & Staples Retailing2.7% Costco Wholesale 38,040 4,471,222 CVS Caremark 143,060 10,924,062 Food, Beverage & Tobacco7.4% Archer-Daniels-Midland 202,510 9,396,464 Coca-Cola Enterprises 105,270 4,784,521 Molson Coors Brewing, Cl. B 134,430 9,078,058 Mondelez International, Cl. A 187,590 6,753,240 Philip Morris International 153,080 12,554,091 Health Care Equipment & Services5.0% Cardinal Health 78,300 5,610,195 McKesson 40,500 7,770,330 Medtronic 115,770 7,147,640 UnitedHealth Group 103,390 8,379,760 Insurance2.9% American International Group 104,780 5,446,464 Hartford Financial Services Group 167,600 5,725,216 Prudential Financial 62,720 5,454,758 Materials3.5% Dow Chemical 104,610 5,342,433 Martin Marietta Materials 38,700 4,807,701 Praxair 42,470 5,442,106 Vulcan Materials 75,680 4,777,678 Media4.8% Omnicom Group 144,050 10,082,059 Twenty-First Century Fox, Cl. A 114,130 3,615,638 Walt Disney 162,990 13,997,581 Pharmaceuticals, Biotech & Life Sciences11.4% AbbVie 263,270 13,779,552 Agilent Technologies 80,440 4,511,880 Biogen Idec 22,790 a 7,620,748 Gilead Sciences 95,680 a 8,759,504 Merck & Co. 206,360 11,708,866 Mylan 121,830 a 6,014,747 Pfizer 460,854 13,226,510 Retailing2.5% Amazon.com 14,350 a 4,491,406 Lowe's 91,375 4,372,294 Macy's 97,150 5,614,298 Semiconductors & Semiconductor Equipment2.8% Applied Materials 264,170 5,537,003 Texas Instruments 107,320 4,963,550 Xilinx 137,660 5,661,956 Software & Services8.9% Accenture, Cl. A 107,400 8,514,672 Google, Cl. A 15,330 a 8,884,501 Google, Cl. C 15,330 a 8,762,628 Microsoft 287,770 12,420,153 salesforce.com 60,430 a 3,278,328 Twitter 40,990 1,852,338 Visa, Cl. A 36,150 7,628,012 Technology Hardware & Equipment10.1% Apple 273,190 26,108,768 Cisco Systems 343,030 8,654,647 EMC 453,630 13,291,359 Hewlett-Packard 126,990 4,522,114 Seagate Technology 91,910 5,385,926 Transportation.5% Delta Air Lines 76,500 Utilities.5% Exelon 99,210 Total Common Stocks (cost $481,182,600) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,919,415) 1,919,415 c Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $696,063) 696,063 c Total Investments (cost $483,798,078) % Cash and Receivables (Net) .0 % Net Assets % ETF Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2014, the value of the fund's securities on loan was $668,671 and the value of the collateral held by the fund was $696,063. c Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $92,435,812 of which $98,380,618 related to appreciated investment securities and $5,944,806 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.4 Banks 10.8 Technology Hardware & Equipment 10.1 Energy 10.0 Software & Services 8.9 Food, Beverage & Tobacco 7.4 Diversified Financials 6.5 Capital Goods 5.8 Health Care Equipment & Services 5.0 Media 4.8 Materials 3.5 Insurance 2.9 Semiconductors & Semiconductor Equipment 2.8 Food & Staples Retailing 2.7 Retailing 2.5 Consumer Durables & Apparel 1.7 Exchange-Traded Funds 1.0 Automobiles & Components .8 Transportation .5 Utilities .5 Money Market Investments .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 567,821,850 - - Exchange-Traded Funds 5,796,562 - - Mutual Funds 2,615,478 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves July 31, 2014 (Unaudited) Negotiable Bank Certificates of Deposit34.0% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 8/12/14 8,000,000 8,000,000 BNP Paribas (Yankee) 0.23%, 10/16/14 7,000,000 7,000,000 Citibank N.A. 0.18%, 8/19/14 5,000,000 5,000,000 Credit Industriel et Commercial (Yankee) 0.15%, 8/4/14 5,000,000 5,000,000 Landesbank Hessen-Thuringen Girozentrale (Yankee) 0.18%, 8/8/14 5,000,000 5,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%, 8/1/14 5,000,000 5,000,000 Norinchukin Bank (Yankee) 0.21%, 9/4/14 8,000,000 8,000,000 Rabobank Nederland (Yankee) 0.22%, 11/3/14 5,000,000 5,000,000 Skandinaviska Enskilda Banken NY (Yankee) 0.25%, 1/16/15 8,000,000 8,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 9/12/14 5,000,000 a 5,000,000 Toronto Dominion Bank NY (Yankee) 0.23%, 8/7/14 5,000,000 b 5,000,000 Wells Fargo Bank, NA 0.26%, 8/1/14 5,000,000 b 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $71,000,000) Commercial Paper17.7% Australia and New Zealand Banking Group Ltd. 0.18%, 8/5/14 5,000,000 a,b 5,000,000 General Electric Capital Corp. 0.14%, 10/7/14 7,000,000 6,998,176 Nordea Bank AB 0.18%, 10/3/14 7,000,000 a 6,997,795 NRW Bank 0.13%, 8/11/14 8,000,000 a 7,999,722 Sumitomo Mitsui Trust Bank 0.20%, 9/2/14 5,000,000 4,999,111 Svenska Handelsbanken Inc. 0.20%, 10/29/14 5,000,000 a 4,997,528 Total Commercial Paper (cost $36,992,332) Asset-Backed Commercial Paper12.4% Antalis U.S. Funding Corp. 0.16%, 8/14/14 8,000,000 a 7,999,538 Collateralized Commercial Paper II Co., LLC 0.30%, 12/11/14 5,000,000 a 4,994,500 Metlife Short Term Funding LLC 0.17%, 10/20/14 8,000,000 a 7,996,978 Regency Markets No. 1 LLC 0.14%, 8/19/14 5,000,000 a 4,999,650 Total Asset-Backed Commercial Paper (cost $25,990,666) Time Deposits16.3% Credit Agricole (Grand Cayman) 0.07%, 8/1/14 8,000,000 8,000,000 Lloyds Bank (London) 0.06%, 8/1/14 8,000,000 8,000,000 Natixis New York (Grand Cayman) 0.08%, 8/1/14 10,000,000 10,000,000 Swedbank (Grand Cayman) 0.05%, 8/1/14 8,000,000 8,000,000 Total Time Deposits (cost $34,000,000) Repurchase Agreements19.2% Barclays Capital, Inc. 0.06%, dated 7/31/14, due 8/1/14 in the amount of $10,000,017 (fully collateralized by $10,193,700 U.S. Treasury Notes, 2.25%, due 7/31/21, value $10,200,071) 10,000,000 10,000,000 TD Securities (USA) LLC 0.08%, dated 7/31/14, due 8/1/14 in the amount of $30,000,067 (fully collateralized by $19,701,500 U.S. Treasury Bonds, 3.50%-6.13%, due 8/15/29-8/15/39, value $25,353,340 and $5,301,500 U.S. Treasury Notes, 2%, due 5/31/21, value $5,246,700) 30,000,000 30,000,000 Total Repurchase Agreements (cost $40,000,000) Total Investments (cost $207,982,998) % Cash and Receivables (Net) .4 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities amounted to $55,985,711 or 26.8% of net assets. b Variable rate securityinterest rate subject to periodic change. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 207,982,998 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAPfor SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS The Dreyfus/Laurel Funds Inc. Dreyfus Opportunistic Emerging Markets Debt Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes94.9% Rate (%) Date Amount ($) a Value ($) Argentina.5% Argentine Government, Sr. Unscd. Notes 11.75 10/5/15 100,000 Brazil12.7% Braskem Finance, Gtd. Bonds 6.45 2/3/24 200,000 210,440 Brazilian Government, Treasury Bills BRL 0.00 4/1/15 100,000 b 41,109 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 930,000 401,364 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,050,000 828,198 BRF, Sr. Unscd. Notes 4.75 5/22/24 200,000 c 196,440 Caixa Economica Federal, Sr. Unscd. Notes 4.25 5/13/19 190,000 c 190,475 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 210,000 216,573 Odebrecht Finance, Gtd. Notes 7.13 6/26/42 200,000 213,500 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 205,500 Chile1.0% Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 200,000 China4.2% China Cinda Finance, Gtd. Notes 5.63 5/14/24 210,000 c 220,346 Country Garden Holdings, Gtd. Bonds 7.25 4/4/21 200,000 c 199,750 Kaisa Group Holdings, Gtd. Notes 8.88 3/19/18 200,000 210,250 Shimao Property Holdings, Gtd. Notes 6.63 1/14/20 200,000 200,500 Colombia7.5% Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 920,000,000 606,866 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 153,000,000 88,977 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,022,000,000 578,540 Pacific Rubiales Energy, Gtd. Notes 5.38 1/26/19 200,000 c 204,500 Curacao.9% SUAM Finance, Gtd. Notes 4.88 4/17/24 175,000 c Hungary3.3% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 200,000 c 223,500 Hungarian Export-Import Bank, Govt. Gtd. Notes 5.50 2/12/18 370,000 398,719 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 4,600,000 21,727 India1.5% Rolta Americas, Gtd. Bonds 8.88 7/24/19 280,000 c Indonesia7.1% Indo Energy Finance, Sr. Scd. Notes 7.00 5/7/18 200,000 202,000 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 2,730,000,000 192,642 Indonesian Government, Sr. Unscd. Bonds, Ser. FR55 IDR 7.38 9/15/16 63,000,000 5,433 Indonesian Government, Sr. Unscd. Bonds 7.75 1/17/38 100,000 130,000 Indonesian Government, Sr. Unscd. Bonds, Ser. FR69 IDR 7.88 4/15/19 1,930,000,000 167,036 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 2,000,000,000 168,966 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 1,472,000,000 132,973 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,107,000,000 186,247 TBG Global, Gtd. Notes 4.63 4/3/18 200,000 203,500 Kazakhstan1.2% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 Macau1.0% MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 Malaysia4.6% Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 2,820,000 Mexico10.8% Alpek, Gtd. Notes 5.38 8/8/23 200,000 c 210,500 American Movil, Gtd. Notes MXN 8.46 12/18/36 2,600,000 194,308 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 200,000 210,000 Metalsa, Gtd. Notes 4.90 4/24/23 235,000 230,887 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 405,000 32,380 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 2,102,000 219,020 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 1,440,000 111,618 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 5,055,000 c 391,825 Red de Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 2,700,000 194,139 Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 100,000 118,405 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 207,500 Nigeria4.4% Afren, Sr. Scd. Notes 6.63 12/9/20 200,000 c 209,500 Nigerian Government, Treasury Bills NGN 0.00 8/7/14 62,980,000 b 388,685 Nigerian Government, Treasury Bills NGN 0.00 9/4/14 6,000,000 b 36,728 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 3,800,000 b 23,025 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 5,660,000 b 34,052 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 10,180,000 b 60,537 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 10,160,000 74,366 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 4,930,000 37,150 Panama1.8% Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 125,000 137,805 Panamanian Government, Sr. Unscd. Bonds 8.88 9/30/27 150,000 216,000 Peru.5% Peruvian Government, Bonds PEN 6.85 2/12/42 185,000 68,416 Peruvian Government, Unscd. Bonds PEN 6.90 8/12/37 85,000 31,991 Philippines2.3% Petron, Sub. Bonds 7.50 2/6/49 200,000 d 212,000 Philippines Government, Sr. Unscd. Bonds PHP 3.90 11/26/22 10,000,000 232,406 Poland4.8% Polish Government, Bonds, Ser. 0416 PLN 5.00 4/25/16 1,230,000 410,954 Polish Government, Bonds, Ser. 1019 PLN 5.50 10/25/19 340,000 122,298 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 835,000 312,844 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 295,000 98,889 Russia7.4% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 127,139 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 200,000 c 191,000 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,700,000 401,153 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 100,000 103,370 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 5,900,000 150,684 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 1,455,000 34,044 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 200,000 187,740 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 275,000 263,313 South Africa5.4% South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 520,000 36,217 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 5,330,000 421,916 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 275,000 25,149 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 3,480,000 379,163 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 c 205,294 Sri Lanka1.0% Sri Lankan Government, Sr. Unscd. Bonds 5.13 4/11/19 200,000 c Thailand1.5% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 8,800,000 e Turkey4.1% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 200,000 215,490 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 840,000 368,784 Turkish Government, Bonds TRY 8.80 9/27/23 50,000 23,369 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 200,000 c 205,780 Uruguay1.6% Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 3,766,000 Venezuela3.8% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 805,000 Total Bonds and Notes (cost $18,751,590) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $24,997) 25,000 f Other Investment4.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $901,000) 901,000 g Total Investments (cost $19,677,587) % Cash and Receivables (Net) .4 % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint IDRIndonesian Rupiah MYRMalaysian Ringgit MXNMexican New Peso NGNNigerian Naira PENPeruvian New Sol PHPPhilippine Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan Peso ZARSouth African Rand b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $3,318,500 or 16.9% of net assets. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized depreciation on investments was $83,050 of which $293,827 related to appreciated investment securities and $376,877 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 68.3 Corporate Bonds 26.6 Short-Term/Money Market Investments 4.7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Short U.S. Treasury 10 Year Notes 6 (747,656 ) September 2014 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 8/4/2014 a 270,000 120,664 118,875 (1,789 ) 8/4/2014 b 65,000 28,812 28,618 (194 ) Chinese Yuan Renminbi, Expiring 10/15/2014 c 1,800,000 290,697 289,595 (1,102 ) Euro, Expiring 8/28/2014 a 150,000 201,618 200,875 (743 ) Hungarian Forint, Expiring 8/28/2014 d 49,570,000 215,507 211,225 (4,282 ) Indian Rupee, Expiring 8/28/2014 c 26,370,000 438,149 432,789 (5,360 ) Malaysian Ringgit, Expiring 8/28/2014 c 1,450,000 455,316 452,640 (2,676 ) Mexican New Peso, Expiring 8/28/2014 e 4,365,000 335,950 329,471 (6,479 ) Peruvian New Sol, Expiring 8/28/2014 c 185,000 66,173 65,807 (366 ) Polish Zloty, Expiring: 8/28/2014 a 525,000 169,957 167,945 (2,012 ) 8/28/2014 b 115,000 37,217 36,788 (429 ) 8/28/2014 e 260,000 84,170 83,173 (997 ) Taiwan New Dollar, Expiring 8/28/2014 b 4,440,000 148,346 148,077 (269 ) Thai Baht, Expiring: 8/28/2014 a 1,640,000 51,341 51,005 (336 ) 8/28/2014 e 1,590,000 49,814 49,450 (364 ) Sales: Proceeds ($) Brazilian Real, Expiring: 8/4/2014 c 230,000 102,482 101,264 1,218 8/4/2014 d 105,000 47,053 46,229 824 9/3/2014 d 285,000 127,093 124,340 2,753 Colombian Peso, Expiring: 8/28/2014 b 525,845,000 284,164 279,290 4,874 8/28/2014 c 974,975,000 526,970 517,834 9,136 Indonesian Rupiah, Expiring 8/28/2014 e 1,225,955,000 104,514 105,348 (834 ) Philippines Peso, Expiring 8/28/2014 f 7,830,000 179,731 179,975 (244 ) Russian Ruble, Expiring 8/28/2014 a 3,805,000 108,425 105,714 2,711 South African Rand, Expiring 8/28/2014 c 7,355,000 693,057 682,674 10,383 South Korean Won, Expiring 8/28/2014 c 306,390,000 296,947 297,616 (669 ) Turkish Lira, Expiring 8/28/2014 f 25,000 11,836 11,591 245 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Deutsche Bank c Citigroup d Morgan Stanley Capital Services e JP Morgan Chase Bank f Credit Suisse The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 5,224,419 - Foreign Government - 13,444,120 - Mutual Funds 901,000 - - U.S. Treasury - 24,998 - Other Financial Instruments: Financial Futures++ 2,707 - - Forward Foreign Currency Exchange Contracts++ - 32,144 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (29,145 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2014 (Unaudited) Bonds and Notes93.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates2.1% Dell Equipment Finance Trust, Ser. 2014-1, Cl. D 2.68 6/22/20 1,077,000 b 1,077,000 OneMain Financial Issuance Trust, Ser. 2014-A1, Cl. B 3.24 6/18/24 4,000,000 b 4,014,400 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,620,000 b 2,640,850 Springleaf Funding Trust, Ser. 2013-BA, Cl. A 3.92 1/16/23 710,000 b 729,184 Asset-Backed Ctfs./Auto Receivables5.5% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.50 6/15/17 235,000 b,c 236,812 Ally Master Owner Trust, Ser. 2012-1, Cl. D 3.12 2/15/17 165,000 b 166,683 American Credit Acceptance Receivables, Ser. 2014-2, Cl. B 2.26 3/10/20 580,000 b 579,260 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,000,000 2,007,303 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. D 2.57 7/8/20 625,000 624,654 AmeriCredit Automobile Receivables Trust, Ser. 2013-3, Cl. D 3.00 7/8/19 700,000 717,231 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. E 3.29 5/8/20 250,000 b 254,197 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 2,000,000 2,000,633 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 185,000 184,937 DT Auto Owner Trust, Ser. 2013-1A, Cl. D 3.74 5/15/20 1,085,000 b 1,104,175 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 1,125,000 b 1,135,694 DT Auto Owner Trust, Ser. 2013-2A, Cl. D 4.18 6/15/20 1,825,000 b 1,873,263 Exeter Automobile Receivables Trust, Ser. 2014-1A, Cl. B 2.42 1/15/19 715,000 b 719,071 Exeter Automobile Receivables Trust, Ser. 2013-1A, Cl. C 3.52 2/15/19 1,000,000 b 1,033,235 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. C 4.35 1/15/19 725,000 b 751,521 Ford Credit Floorplan Master Owner Trust, Ser. 2013-1, Cl. D 1.82 1/15/18 300,000 301,946 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 1,400,000 1,394,233 Prestige Auto Receivables Trust, Ser. 2013-1A, Cl. D 3.04 7/15/20 325,000 b 328,214 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. C 1.81 4/15/19 850,000 853,412 Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. C 2.25 6/17/19 575,000 579,469 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 605,000 611,723 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. D 2.65 8/17/20 4,650,000 4,634,304 Santander Drive Auto Receivables Trust, Ser. 2013-4, Cl. D 3.92 1/15/20 235,000 247,329 Asset-Backed Ctfs./Home Equity Loans3.4% ACE Securities, Ser. 2006-HE2, Cl. A2C 0.32 5/25/36 1,143,875 c 985,843 ACE Securities, Ser. 2004-HE4, Cl. M2 1.13 12/25/34 389,535 c 381,126 Asset Backed Funding Certificates, Ser. 2006-OPT3, Cl. A3B 0.32 11/25/36 318,697 c 179,654 Asset Backed Funding Certificates, Ser. 2007-NC1, Cl. A1 0.38 5/25/37 1,154,323 b,c 1,081,766 Bear Stearns Asset Backed Securities, Ser. 2004-FR2, Cl. M3 1.96 6/25/34 737,338 c 712,531 Carrington Mortgage Loan Trust, Ser. 2006-NC2, Cl. A2 0.25 6/25/36 597,308 c 587,652 Citicorp Residential Mortgage Securities Trust, Ser. 2006-1, Cl. A4 5.94 7/25/36 229,111 c 239,935 Colony American Homes, Ser. 2014-1A, Cl. E 3.05 5/17/31 1,100,000 b,c 1,079,695 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2006-FF5, Cl. 2A3 0.32 4/25/36 1,008,650 c 813,836 GSAMP Trust, Ser. 2007-HE1, Cl. A2B 0.26 3/25/47 1,455,008 c 1,434,859 Home Equity Asset Trust, Ser. 2004-7, Cl. M2 1.15 1/25/35 306,276 c 294,840 HSI Asset Securitization Corp. Trust, Ser. 2007-WF1, Cl. 2A3 0.33 5/25/37 1,595,466 c 1,498,710 JP Morgan Mortgage Acquisition Corp., Ser. 2006-FRE2, Cl. A3 0.34 2/25/36 193,049 c 190,226 JP Morgan Mortgage Acquisition Corp., Ser. 2006-FRE1, Cl. A3 0.35 5/25/35 350,417 c 345,218 JP Morgan Mortgage Acquisition Corp., Ser. 2007-CH1, Cl. AF6 5.50 11/25/36 1,324,388 c 1,340,314 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH5, Cl. A3 0.27 5/25/37 132,376 c 129,139 JP Morgan Mortgage Acquisition Trust, Ser. 2006-HE2, Cl. A4 0.31 7/25/36 386,802 c 371,672 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 66,732 c 65,173 Nationstar Home Equity Loan Trust, Ser. 2007-A, Cl. AV3 0.31 3/25/37 136,923 c 131,360 Residential Asset Mortgage Products, Ser. 2007-RZ1, Cl. A2 0.32 2/25/37 1,420,458 c 1,291,297 Residential Asset Securities Corp., Ser. 2007-KS4, Cl. A2 0.34 5/25/37 430,844 c 428,950 Securitized Asset Backed Receivables, Ser. 2005-FR3, Cl. M1 0.86 4/25/35 345,857 c 342,305 Commercial Mortgage Pass-Through Ctfs.10.1% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 900,000 b 898,554 Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 5.79 4/10/49 5,930,000 c 5,920,945 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW14, Cl. AJ 5.27 12/11/38 1,850,000 1,887,308 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. AJ 5.90 6/11/40 1,435,000 c 1,480,418 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW18, Cl. AJ 6.36 6/11/50 1,025,000 c 990,781 CGBAM Commercial Mortgage Trust, Ser. 2013-BREH, Cl. C 2.50 5/15/30 215,000 b,c 216,211 CGBAM Commercial Mortgage Trust, Ser. 2013-BREH, Cl. D 3.00 5/15/30 125,000 b,c 125,831 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 200,000 b,c 183,204 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 5.90 12/10/49 1,090,000 c 1,056,703 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 5,840,000 5,903,682 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.52 12/5/31 460,000 b,c 482,972 Hilton USA Trust, Ser. 2013-HLT, Cl. EFX 5.61 11/5/30 915,000 b,c 940,754 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 3.75 6/15/29 3,375,000 b,c 3,380,272 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 330,000 348,056 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 1,300,000 c 1,378,413 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-LD12, Cl. AJ 6.02 2/15/51 4,280,000 c 4,471,643 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.86 5/12/39 2,740,000 c 2,802,595 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 2,600,000 2,636,170 RREF, Ser. 2013-LT2, Cl. A 2.83 5/22/28 68,310 b 68,381 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 1,440,000 c 1,404,528 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,950,000 c 2,004,881 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.75 6/15/49 2,675,000 c 2,728,619 Consumer Discretionary.8% CBS Outdoor, Term B Loan 3.00 1/15/21 500,000 c 497,255 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,020,000 1,076,100 Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 350,000 b 494,443 Las Vegas Sands, Term B Loan 3.25 12/17/20 825,000 c 823,668 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 200,000 b 201,250 Numericable Group, Sr. Scd. Bonds 6.25 5/15/24 350,000 b 352,187 Consumer Staples.8% Grupo Bimbo, Sr. Unscd. Notes 3.88 6/27/24 700,000 b,d 696,766 HJ Heinz, Term B-2 Loan 3.50 6/5/20 1,000,000 c 1,001,590 Minerva Luxembourg, Gtd. Notes 7.75 1/31/23 1,400,000 b 1,503,250 Energy1.9% Cimarex Energy, Gtd. Notes 5.88 5/1/22 445,000 488,387 Pacific Rubiales Energy, Gtd. Notes 5.38 1/26/19 1,750,000 b 1,789,375 Plains Exploration & Production, Gtd. Notes 6.88 2/15/23 2,701,000 3,139,912 Range Resources, Gtd. Notes 5.00 3/15/23 655,000 676,287 Templar Energy, Second Lien Term Loan 8.00 11/25/20 980,000 c 972,650 Unit, Gtd. Notes 6.63 5/15/21 520,000 548,600 Financial13.2% Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,500,000 c 2,354,100 American International Group, Jr. Sub. Debs., Ser. A3 EUR 4.88 3/15/67 2,800,000 c 3,926,486 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 2,895,000 c 4,080,120 Bank of Ireland, Sr. Unscd Notes EUR 3.25 1/15/19 3,375,000 d 4,707,768 Barclays Bank, Jr. Sub. Notes EUR 4.88 12/29/49 6,970,000 c,d 9,157,225 Credit Suisse Group, Sub. Notes 6.50 8/8/23 1,600,000 b 1,772,000 General Electric Capital, Sub. Debs. 6.38 11/15/67 3,800,000 c 4,238,900 Hockey Merger Sub 2, Sr. Unscd. Notes 7.88 10/1/21 1,490,000 b 1,534,700 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 1,425,000 b 1,414,313 Intesa Sanpaolo, Bank Gtd. Bonds 2.38 1/13/17 2,350,000 2,377,638 Intesa Sanpaolo, Gtd. Notes 5.02 6/26/24 3,000,000 b 2,973,561 Intesa Sanpaolo, Bank Gtd. Bonds 5.25 1/12/24 2,000,000 2,160,376 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 2,373,000 c,d 2,497,583 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,960,000 c 2,282,685 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 2,015,000 2,146,577 United Overseas Bank, Sub. Notes 3.75 9/19/24 1,650,000 c 1,657,838 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 4,367,000 b,c 4,705,443 Foreign/Governmental35.4% Argentine Government, Sr. Unscd. Bonds 0.00 12/15/35 3,525,000 c 321,656 Argentine Government, Bonds, Ser. X 7.00 4/17/17 140,000 128,450 Argentine Government, Sr. Unscd. Notes, Ser. NY 8.28 12/31/33 1,600,000 d 2,002,738 Brazilian Government, Bonds BRL 6.00 8/15/18 7,150,000 e 8,051,355 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 60,550,000 26,131,819 Caixa Economical Federal, Sr. Unscd. Notes 4.25 5/13/19 4,000,000 b,d 4,010,000 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 13,600,000,000 8,971,060 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,635,000 b 1,729,013 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 1,340,000 b 1,373,500 Italian Government, Bonds EUR 2.50 5/1/19 7,225,000 10,232,837 Italian Government, Bonds EUR 4.50 5/1/23 1,750,000 2,718,686 Kenyan Government, Notes 5.88 6/24/19 675,000 b 697,073 Korea Land & Housing, Sr. Unscd. Notes 1.88 8/2/17 1,450,000 b 1,455,659 Mexican Government, Bonds, Ser. M 10 MXN 7.75 12/14/17 90,920,000 7,641,771 New Zealand Government, Sr. Unscd. Bonds, Ser. 420 NZD 3.00 4/15/20 19,050,000 15,276,655 Nigerian Government, Treasury Bills NGN 0.00 8/7/14 40,100,000 f 247,480 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 9,000,000 f 54,533 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 292,200,000 f 1,757,966 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/20/14 620,900,000 f 3,714,344 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 4,500,000 f 26,760 Nigerian Government, Treasury Bills NGN 0.00 1/8/15 269,000,000 f 1,585,978 Nigerian Government, Treasury Bills NGN 0.00 3/5/15 184,000,000 f 1,065,937 Petroleos de Venezuela, Sr. Unscd. Notes 4.90 10/28/14 7,500,000 d 7,491,000 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 8,100,000 b 12,602,724 Spanish Government, Bonds EUR 3.75 10/31/18 13,343,000 19,928,203 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 3,593,000 5,999,857 Health Care1.0% Biomet, Gtd. Notes 6.50 8/1/20 755,000 816,268 DaVita HealthCare Partners, Term B Loan 3.50 6/18/21 1,400,000 c 1,399,279 DaVita HealthCare Partners, Gtd. Notes 5.13 7/15/24 1,325,000 1,307,609 Valeant Pharmaceuticals International, Term D2 Loan 3.75 2/13/19 714,269 c 713,601 Industrial.4% Abengoa Finance, Gtd. Notes 7.75 2/1/20 1,580,000 b Information Technology.1% First Data, Gtd. Notes 11.75 8/15/21 237,000 Materials1.5% ABC Supply, Term B Loan 3.50 4/16/20 1,600,000 c 1,590,144 Anglo American Capital, Gtd. Notes 4.13 4/15/21 350,000 b 357,806 Ardagh Packaging Finance, Sr. Scd. Notes 3.23 12/15/19 1,315,000 b,c 1,291,988 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 525,000 b,d 525,000 Axalta Coating, Term Loan 4.00 2/1/20 825,000 c 821,609 FMG Resources August 2006 Pty, Term B Loan 4.25 6/30/19 822,927 c 819,611 TMK OAO, Sr. Unscd. Notes 7.75 1/27/18 550,000 d 554,125 Municipal Bonds.6% Chattanooga-Hamilton County Hospital Authority, HR (Erlanger Medical Center) (Insured; National Public Finance Guarantee Corp.) 0.39 10/1/27 1,675,000 c 1,465,625 Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 1,490,000 1,016,746 Residential Mortgage Pass-Through Ctfs.2.2% Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.49 5/25/35 1,797,955 c 1,781,326 Bear Stearns Asset Backed-Securities, Ser. 2005-AC3, Cl. 2A1 5.25 6/25/20 1,259,350 1,200,836 Connecticut Avenue Securities, Ser. 2014-C02, Cl. 1M2 2.76 5/25/24 1,840,000 c 1,754,817 Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 144,129 150,267 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 311,183 330,087 CS First Boston Commercial Mortgage Trust, Ser. 2005-8, Cl. 9A4 5.50 9/25/35 958,938 888,730 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 180,000 c 186,125 WaMu Mortgage Pass-Through Certificates, Ser. 2006-AR16, Cl. 2A1 2.04 12/25/36 2,143,988 c 1,875,335 Wells Fargo Mortgage Backed Securities, Ser. 2005-AR12, Cl. 2A11 2.62 6/25/35 987,027 c 986,237 Telecommunication Services2.5% Alcatel-Lucent USA, Sr. Unscd. Debs. 6.45 3/15/29 1,750,000 1,697,500 Altice, Sr. Scd. Notes 7.75 5/15/22 400,000 b 410,000 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 2,025,000 b 2,192,063 T-Mobile USA, Gtd. Notes 6.13 1/15/22 275,000 283,938 T-Mobile USA, Gtd. Notes 6.50 1/15/24 670,000 d 700,150 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 820,000 b 1,429,057 West, Gtd. Notes 5.38 7/15/22 2,450,000 b 2,382,625 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 1,175,000 b 1,227,875 U.S. Government Agencies/Mortgage-Backed.1% Government National Mortgage Association I: Ser. 2011-53 (Interest Only) 0.75%, 5/16/51 1,132,712 c,g 49,546 Ser. 2012-125 (Interest Only) 0.86%, 2/16/53 4,565,265 c,g 313,935 Ser. 2011-77 (Interest Only) 1.21%, 4/16/42 914,765 c,g 47,407 U.S. Government Securities12.3% U.S. Treasury Inflation-Protected Securities, Notes, 0.13%, 4/15/19 49,459,082 d,h Total Bonds and Notes (cost $381,371,402) Face Amount Covered by Options Purchased.3% Contracts ($) Value ($) Call Options.1% 5-Year USD LIBOR-BBA, October 2014 @ $1.88 52,500,000 147,772 30-Year USD LIBOR-BBA, October 2014 @ $3.41 13,100,000 360,517 New Zealand Dollar, September 2014 @ $0.80 4,300,000 4,502 Put Options.2% 5-Year USD LIBOR-BBA, October 2014 @ $1.88 52,500,000 417,328 10-Year USD LIBOR-BBA, November 2015 @ $ 5.80 1,500,000 655 30-Year USD LIBOR-BBA, October 2014 @ $3.41 13,100,000 173,128 Eurodollar, December 2014 @ $97.50 1,425,000 153,188 Total Options Purchased (cost $1,659,665) Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 11/13/14 (cost $1,659,839) 1,660,000 i Other Investment4.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,377,597) 18,377,597 j Investment of Cash Collateral for Securities Loaned5.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,248,933) 22,248,933 j Total Investments (cost $425,317,436) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso EUREuro GBPBritish Pound MXNMexican New Peso NGNNigerian Naira NZDNew Zealand Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $75,956,920 or 18.5% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At July 31, 2014, the value of the fund's securities on loan was $68,571,615 and the value of the collateral held by the fund was $72,441,282, consisting of cash collateral of $22,248,933 and U.S. Government & Agency securities valued at $50,192,349. e Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. f Security issued with a zero coupon. Income is recognized through the accretion of discount. g Notional face amount shown. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $2,883,354 of which $4,300,476 related to appreciated investment securities and $1,417,122 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 35.4 Corporate Bonds 22.2 U.S. Government and Agency/Mortgage-Backed 12.4 Asset-Backed 11.0 Short-Term/Money Market Investments 10.3 Commercial Mortgage-Backed 10.1 Residental Mortgage-Backed 2.2 Municipal Bonds .6 Options Purchased .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long U.S. Treasury Ultra Long Bonds 146 22,023,188 September 2014 161,049 Financial Futures Short Long Gilt 140 (26,160,625 ) September 2014 (31,874 ) U.S. Treasury 2 Year Notes 258 (56,610,038 ) September 2014 21,873 U.S. Treasury 5 Year Notes 182 (21,627,856 ) September 2014 60,634 U.S. Treasury 10 Year Notes 205 (25,544,922 ) September 2014 (32,234 ) U.S. Treasury Long Bonds 9 (1,236,656 ) September 2014 (14,077 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2014 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options; Eurodollar, December 2014 @ $97 1,425,000 ) (premiums received $84,046) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 8/28/2014 a 11,635,000 10,912,350 10,790,892 (121,458 ) Brazilian Real, Expiring 8/4/2014 b 24,010,000 10,798,291 10,571,072 (227,219 ) Indian Rupee, Expiring 8/28/2014 c 951,705,000 15,810,529 15,619,534 (190,995 ) Malaysian Ringgit, Expiring 8/28/2014 c 5,125,000 1,614,651 1,599,853 (14,798 ) Norwegian Krone, Expiring: 8/28/2014 d 89,910,000 14,435,837 14,287,934 (147,903 ) 8/28/2014 e 8,630,000 1,384,760 1,371,426 (13,334 ) Polish Zloty, Expiring: 8/28/2014 a 21,390,000 6,890,109 6,842,577 (47,532 ) 8/28/2014 c 3,415,000 1,101,133 1,092,445 (8,688 ) South African Rand, Expiring 8/28/2014 e 1,570,000 146,332 145,724 (608 ) Taiwan New Dollar, Expiring 8/28/2014 f 50,000,000 1,670,565 1,667,533 (3,032 ) Sales: Proceeds ($) Australian Dollar, Expiring 8/28/2014 e 3,160,000 2,966,605 2,930,745 35,860 Brazilian Real, Expiring: 8/4/2014 c 24,010,000 10,698,213 10,571,072 127,141 9/3/2014 b 32,380,000 14,439,564 14,126,701 312,863 9/3/2014 e 32,360,000 14,227,303 14,117,976 109,327 British Pound, Expiring 8/28/2014 e 4,470,000 7,592,876 7,544,946 47,930 Canadian Dollar, Expiring 8/28/2014 b 4,275,000 3,953,831 3,918,013 35,818 Colombian Peso, Expiring: 8/28/2014 c 11,870,265,000 6,415,839 6,304,605 111,234 8/28/2014 f 6,402,115,000 3,459,668 3,400,329 59,339 Euro, Expiring: 8/1/2014 c 2,881,358 3,857,476 3,858,273 (797 ) 8/28/2014 a 12,695,000 17,065,952 17,000,711 65,241 8/28/2014 b 8,175,000 10,988,181 10,947,681 40,500 8/28/2014 c 2,930,000 3,931,723 3,923,756 7,967 8/28/2014 d 3,330,000 4,475,919 4,459,422 16,497 8/28/2014 e 16,560,000 22,250,271 22,176,587 73,684 8/28/2014 f 3,385,000 4,549,542 4,533,077 16,465 8/28/2014 g 5,200,000 6,989,424 6,963,663 25,761 8/28/2014 h 2,780,000 3,737,223 3,722,881 14,342 Hungarian Forint, Expiring 8/28/2014 a 1,846,760,000 7,984,292 7,869,329 114,963 Japanese Yen, Expiring 8/28/2014 b 403,735,000 3,963,938 3,925,546 38,392 New Zealand Dollar, Expiring 8/28/2014 d 36,605,000 31,213,016 31,008,563 204,453 South African Rand, Expiring: 8/1/2014 e 1,567,451 146,737 146,176 561 8/28/2014 a 21,215,000 1,989,721 1,969,128 20,593 8/28/2014 c 63,390,000 5,973,198 5,883,716 89,482 Swedish Krona, Expiring 8/28/2014 c 108,655,000 15,900,228 15,749,230 150,998 Swiss Franc, Expiring 8/28/2014 e 3,710,000 4,106,115 4,083,150 22,965 Turkish Lira, Expiring: 8/28/2014 a 8,790,000 4,162,769 4,075,661 87,108 8/28/2014 f 7,030,000 3,328,520 3,259,602 68,918 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Morgan Stanley Capital Services c Citigroup d Credit Suisse e Goldman Sachs International f Deutsche Bank g Royal Bank of Scotland h UBS Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 58,000,000 ITRAXX Europe Crossover Series 21 Barclays (1.00 ) 6/20/2019 (1,072,575.93 ) (1,100,321.60 ) 27,746 Buy 10,000,000 Markit CMBX.NA.BBB Series 7 Deutsche 3.00 1/17/2047 (125,750.67 ) (22,407.03 ) (103,344 ) Sell 22,100,000 ITRAXX Europe Crossover Series 21 Goldman, Sachs & Co. 5.00 6/20/2019 3,262,944.04 3,319,847.42 (56,903 ) Sell Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) 33,000,000 USD - 3 Month Libor J.P. Morgan Chase (2.31 ) N/A 6/15/2021 (430,798.55 ) (430,799 ) 33,000,000 USD - 3 Month Libor J.P. Morgan Chase (0.90 ) N/A 3/13/2021 (3,398.17 ) (3,398 ) 38,000,000 USD - 3 Month Libor Goldman, Sachs & Co. (2.82 ) N/A 4/1/2024 (865,055.80 ) (865,056 ) 12,350,000 USD - 6 Month Libor Citibank (2.69 ) N/A 6/5/2024 (55,922.49 ) (55,923 ) 94,900,000 MXN - 28 Day Libor Deutsche 6.74 N/A 1/2/2024 326,285.27 326,285 244,400,000 MXN - 28 Day Libor J.P. Morgan Chase 3.80 N/A 1/10/2017 (273,965.87 ) (273,966 ) 16,900,000 MXN - 28 Day Libor Deutsche 6.47 N/A 4/23/2024 29,920.14 29,920 33,600,000 MXN - 28 Day Libor Deutsche (4.67 ) N/A 5/2/2017 (26,442.90 ) (26,443 ) 5,000,000 NZD - 6 Month Libor Deutsche 4.37 N/A 4/28/2017 (9,543.73 ) (9,544 ) 75,000,000 USD - 6 Month Libor Goldman, Sachs & Co. (0.23 ) N/A 7/11/2019 282,434.53 282,435 76,300,000 USD - 6 Month Libor Goldman, Sachs & Co. (0.66 ) N/A 7/21/2016 67,275.35 67,275 26,700,000 NZD - 6 Month Libor Deutsche 4.54 N/A 7/21/2019 59,432.07 59,432 44,700,000 GBP - 6 Month Libor Deutsche 1.32 N/A 7/17/2016 (16,461.25 ) (16,461 ) 66,000,000 USD - 6 Month Libor Deutsche (1.82 ) N/A 7/31/2019 204,606.72 204,607 4,800,000 GBP - 6 Month Libor Goldman, Sachs & Co. 3.22 N/A 7/15/2044 203,636.55 203,637 10,700,000 NZD - 6 Month Libor Deutsche 4.42 N/A 8/1/2019 (27,264.47 ) (27,264 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) GBP British Pound LIBOR London Interbank Offered Rate MXN Mexican New Peso NZD - New Zealand Dollar USD US Dollar The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 44,726,834 - Commercial Mortgage-Backed - 41,310,921 - Corporate Bonds+ - 90,781,214 - Foreign Government - 145,217,054 - Municipal Bonds+ - 2,482,371 - Mutual Funds 40,626,530 - - Residential Mortgage-Backed - 9,153,760 - U.S. Government Agencies/Mortgage-Backed - 410,888 - U.S. Treasury - 52,189,270 - Other Financial Instruments: Financial Futures++ 243,556 - - Forward Foreign Currency Exchange Contracts++ - 1,898,402 - Options Purchased - 1,257,090 - Swaps++ - 1,201,337 - Liabilities ($) Other Financial Instruments: Financial Futures++ (78,185 ) - - ) Forward Foreign Currency Exchange Contracts++ - (776,364 ) - ) Options Written - (39,188 ) - ) Swaps++ - (1,869,101 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Banks1.1% Wells Fargo & Co. 42,700 Capital Goods2.4% Caterpillar 20,600 2,075,450 United Technologies 23,400 2,460,510 Consumer Services2.3% McDonald's 46,150 Diversified Financials7.6% American Express 23,700 2,085,600 BlackRock 10,600 3,230,138 Franklin Resources 58,800 3,184,020 JPMorgan Chase & Co. 85,300 4,919,251 State Street 14,000 986,160 Energy17.0% Chevron 61,600 7,961,184 ConocoPhillips 37,800 3,118,500 EOG Resources 13,400 1,466,496 Exxon Mobil 101,912 10,083,173 Imperial Oil 47,400 2,433,516 Occidental Petroleum 59,700 5,833,287 Total, ADR 21,300 1,373,850 Food & Staples Retailing2.4% Walgreen 47,400 3,259,698 Whole Foods Market 36,000 1,375,920 Food, Beverage & Tobacco20.9% Altria Group 109,000 4,425,400 Coca-Cola 225,600 8,863,824 Diageo, ADR 17,100 2,055,762 Kraft Foods Group 9,523 510,290 Mondelez International, Cl. A 53,571 1,928,556 Nestle, ADR 74,650 5,535,298 PepsiCo 40,300 3,550,430 Philip Morris International 122,300 10,029,823 SABMiller 51,850 2,824,639 Health Care Equipment & Services1.6% Abbott Laboratories 71,100 Household & Personal Products4.5% Estee Lauder, Cl. A 44,600 3,276,316 Procter & Gamble 69,100 5,342,812 Insurance1.0% ACE 20,000 Materials2.2% Freeport-McMoRan 44,600 1,660,012 Praxair 19,500 2,498,730 Media4.4% Comcast, Cl. A 47,400 2,546,802 News Corp., Cl. A 9,000 a 158,850 Time Warner Cable 8,300 1,204,330 Twenty-First Century Fox, Cl. A 36,000 1,140,480 Walt Disney 37,900 3,254,852 Pharmaceuticals, Biotech & Life Sciences12.8% AbbVie 71,100 3,721,374 Gilead Sciences 20,000 a 1,831,000 Johnson & Johnson 62,400 6,245,616 Merck & Co. 17,000 964,580 Novartis, ADR 28,600 2,486,484 Novo Nordisk, ADR 99,500 4,581,975 Roche Holding, ADR 123,400 4,482,505 Retailing1.7% Wal-Mart Stores 42,700 Semiconductors & Semiconductor Equipment3.5% Intel 81,600 2,765,424 Texas Instruments 71,000 3,283,750 Xilinx 17,100 703,323 Software & Services5.3% Automatic Data Processing 33,200 2,699,492 International Business Machines 26,900 5,155,923 Oracle 57,500 2,322,425 Technology Hardware & Equipment7.1% Apple 112,700 10,770,739 QUALCOMM 37,500 2,763,750 Transportation1.9% Canadian Pacific Railway 18,900 Total Common Stocks (cost $121,308,618) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $684,473) 684,473 b Total Investments (cost $121,993,091) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $68,389,728 of which $68,858,664 related to appreciated investment securities and $468,936 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.9 Energy 17.0 Pharmaceuticals, Biotech & Life Sciences 12.8 Diversified Financials 7.6 Technology Hardware & Equipment 7.1 Software & Services 5.3 Household & Personal Products 4.5 Media 4.4 Semiconductors & Semiconductor Equipment 3.5 Capital Goods 2.4 Food & Staples Retailing 2.4 Consumer Services 2.3 Materials 2.2 Transportation 1.9 Retailing 1.7 Health Care Equipment & Services 1.6 Banks 1.1 Insurance 1.0 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 160,334,262 - - Equity Securities - Foreign Common Stocks+ 26,539,445 2,824,639 ++ - Mutual Funds 684,473 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves July 31, 2014 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills32.6% of Purchase (%) Amount ($) Value ($) 9/25/14 0.08 30,000,000 29,996,562 1/29/15 0.06 50,000,000 49,986,174 Total U.S. Treasury Bills (cost $79,982,736) U.S. Treasury Notes10.2% 10/15/14 (cost $25,019,643) 0.11 25,000,000 Repurchase Agreements57.0% Citigroup Global Markets Holdings Inc. dated 7/31/14, due 8/1/14 in the amount of $40,000,067 (fully collateralized by $39,917,100 U.S. Treasury Inflation Protected Securities, 0.13%, due 1/15/23, value $40,800,023) 0.06 40,000,000 40,000,000 Goldman, Sachs & Co. dated 7/31/14, due 8/1/14 in the amount of $30,000,025 (fully collateralized by $30,520,400 U.S. Treasury Notes, 0.25%-0.88%, due 9/30/14-12/31/16, value $30,600,018) 0.03 30,000,000 30,000,000 HSBC USA Inc. dated 7/31/14, due 8/1/14 in the amount of $40,000,078 (fully collateralized by $38,480,000 U.S. Treasury Notes, 2.75%, due 2/15/19, value $40,804,981) 0.07 40,000,000 40,000,000 JPMorgan Chase & Co. dated 7/31/14, due 8/1/14 in the amount of $30,000,050 (fully collateralized by $30,555,000 U.S. Treasury Notes, 0.25%, due 5/31/15, value $30,604,701) 0.06 30,000,000 30,000,000 Total Repurchase Agreements (cost $140,000,000) Total Investments (cost $245,002,379) % Cash and Receivables (Net) .2 % Net Assets % At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 245,002,379 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
